

EXECUTION COPY
______________________________________________________________________________
 
CREDIT AGREEMENT
 
dated as of
 
February 8, 2006
 


 
among
 
LINCOLN NATIONAL CORPORATION,
as an Account Party and Guarantor
 
The SUBSIDIARY ACCOUNT PARTIES,
as additional Account Parties
 
The BANKS Party Hereto
 
and
 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
 
___________________
 
$1,000,000,000
 
___________________
 
J.P. MORGAN SECURITIES INC.
and
BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arrangers and Joint Bookrunners


and


BANK OF AMERICA, N.A.,
as Syndication Agent


______________________________________________________________________________
 
 
 
 


--------------------------------------------------------------------------------



 

 


TABLE OF CONTENTS1



 
Page
   
ARTICLE I DEFINITIONS
1
SECTION 1.01. Definitions
1
SECTION 1.02. Accounting Terms and Determinations
13
SECTION 1.03. Types of Borrowings
14
   
ARTICLE II THE CREDITS
14
SECTION 2.01. Letters of Credit.
14
SECTION 2.02. Issuance and Administration of Syndicated Letters of Credit.
18
SECTION 2.03. Reimbursement for LC Disbursements, Cover, Etc.
18
SECTION 2.04. Loans
22
SECTION 2.05. Notice of Borrowings
22
SECTION 2.06. Funding of Loans
23
SECTION 2.07. Evidence of Loans
24
SECTION 2.08. Maturity of Loans
24
SECTION 2.09. Interest Rates of Loans
24
SECTION 2.10. Fees.
26
SECTION 2.11. Termination, Reduction or Increase of Commitments
27
SECTION 2.12. Optional Prepayments
28
SECTION 2.13. Payments Generally; Pro Rata Treatment
29
SECTION 2.14. Funding Losses
30
SECTION 2.15. Computation of Interest and Fees
31
SECTION 2.16. Extension of Commitment Termination Date
31
SECTION 2.17. Replacement of Banks; Fronted Letters of Credit; Obligations of
Non-NAIC Approved Banks
32
   
ARTICLE III CONDITIONS
34
SECTION 3.01. Each Credit Extension
34
SECTION 3.02. Effectiveness
35
   
ARTICLE IV REPRESENTATIONS AND WARRANTIES
36
SECTION 4.01. Corporate Existence and Power
36
SECTION 4.02. Corporate and Governmental Authorization; Contravention
37
SECTION 4.03. Binding Effect
37
SECTION 4.04. Financial Information
37
SECTION 4.05. Litigation
38
SECTION 4.06. Compliance with ERISA
38
SECTION 4.07. Taxes
38

 
   _________________
1 The Table of Contents is not a part of this agreement.
 

--------------------------------------------------------------------------------


 
 
SECTION 4.08. Subsidiaries
39
SECTION 4.09. Not an Investment Company
39
SECTION 4.10. Obligations to be Pari Passu
39
SECTION 4.11. No Default
39
SECTION 4.12. Restricted Subsidiaries
39
SECTION 4.13. Environmental Matters
39
SECTION 4.14. Full Disclosure
39
SECTION 4.15. Separate Representations of Subsidiary Account Parties
40
   
ARTICLE V COVENANTS
41
SECTION 5.01. Information
41
SECTION 5.02. Payment of Obligations
44
SECTION 5.03. Conduct of Business and Maintenance of Existence
44
SECTION 5.04. Maintenance of Property; Insurance
44
SECTION 5.05. Compliance with Laws
45
SECTION 5.06. Inspection of Property, Books and Records
45
SECTION 5.07. Minimum Adjusted Consolidated Net Worth
45
SECTION 5.08. Negative Pledge
46
SECTION 5.09. Consolidations, Mergers and Sales of Assets
46
SECTION 5.10. Use of Credit
46
SECTION 5.11. Obligations to be Pari Passu
46
SECTION 5.12. Termination of Jefferson-Pilot Credit Facility
46
   
ARTICLE VI DEFAULTS
47
SECTION 6.01. Events of Default
47
SECTION 6.02. Notice of Default
50
   
ARTICLE VII THE ADMINISTRATIVE AGENT
50
SECTION 7.01. Appointment and Authorization
50
SECTION 7.02. Agent's Fee
51
SECTION 7.03. Agent and Affiliates
51
SECTION 7.04. Action by Agent
51
SECTION 7.05. Consultation with Experts
51
SECTION 7.06. Liability of Agent
51
SECTION 7.07. Indemnification
52
SECTION 7.08. Credit Decision
52
SECTION 7.09. Successor Agent
52
SECTION 7.10. Delegation to Affiliates
53
SECTION 7.11. Joint Lead Arrangers and Other Agents
53
   
ARTICLE VIII CHANGE IN CIRCUMSTANCES
53
SECTION 8.01. Basis for Determining Interest Rate Inadequate or Unfair
53
SECTION 8.02. Illegality
54
SECTION 8.03. Increased Cost and Reduced Return
54
SECTION 8.04. Base Rate Loans Substituted for Affected Euro-Dollar Loans
56
SECTION 8.05. Taxes
56
SECTION 8.06. Regulation D Compensation
59

 
 
 

--------------------------------------------------------------------------------


 
 

   
ARTICLE IX GUARANTY
59
SECTION 9.01. The Guaranty
59
SECTION 9.02. Guaranty Unconditional
60
SECTION 9.03. Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances
61
SECTION 9.04. Waiver by the Company
61
SECTION 9.05. Subrogation
61
   
ARTICLE X MISCELLANEOUS
61
SECTION 10.01. Notices
61
SECTION 10.02. No Waivers
62
SECTION 10.03. Expenses; Indemnification; Non-Liability of Banks
62
SECTION 10.04. Sharing of Set-Offs
63
SECTION 10.05. Amendments and Waivers
63
SECTION 10.06. Successors and Assigns
64
SECTION 10.07. Collateral
66
SECTION 10.08. New York Law
66
SECTION 10.09. Judicial Proceedings
66
SECTION 10.10. Counterparts; Integration
67
SECTION 10.11. Confidentiality
67
SECTION 10.12. WAIVER OF JURY TRIAL
68
SECTION 10.13. Joinder and Termination of Subsidiary Account Party
68
SECTION 10.14. USA PATRIOT Act
69

 
 
 

--------------------------------------------------------------------------------


 


Schedule I
Commitments
Schedule II
List of Restricted Subsidiaries
   
EXHIBIT A
Form of Note
EXHIBIT B
Opinion of Dennis L. Schoff, Esq., General Counsel of the Company
EXHIBIT C
Opinion of Milbank, Tweed, Hadley & McCloy LLP, Special New York Counsel to
JPMCB
EXHIBIT D
Form of Assignment and Assumption
EXHIBIT E
Form of Confirming Bank Agreement
EXHIBIT F
Form of Subsidiary Joinder Agreement
EXHIBIT G
Subsidiary Termination Notice



 
 


--------------------------------------------------------------------------------



 

CREDIT AGREEMENT dated as of February 8, 2006 among: LINCOLN NATIONAL
CORPORATION, the SUBSIDIARY ACCOUNT PARTIES party hereto, the BANKS party hereto
and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
 
The Account Parties have requested that the Banks issue letters of credit for
their account and the Company has requested that the Banks make loans to it in
an aggregate face or principal amount not exceeding $1,000,000,000 at any one
time outstanding, and the Banks are prepared to issue such letters of credit and
make such loans upon the terms and conditions hereof. Accordingly, the parties
hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.01. Definitions
 
. The following terms, as used herein, have the following meanings:
 
"Account Party" means any of the Company and the Subsidiary Account Parties, as
the context may require, and "Account Parties" means all of the foregoing.
 
"Additional Commitment Bank" means (a) a Bank or (b) any other Person which is a
NAIC Approved Bank, in each case that agrees to provide a Commitment or (in the
case of a Bank) agrees to increase the amount of its Commitment pursuant to
Section 2.11(c) or Section 2.16, with the consent of the Administrative Agent
(such consent not to be unreasonably withheld).
 
"Adjusted Consolidated Net Worth" means, at any date, the sum of (a) the
consolidated shareholders' equity of the Company and its Consolidated
Subsidiaries, plus (without duplication) (b) the aggregate amount of
Instruments, to the extent given equity credit by S&P and/or Moody's; provided
that (i) in the case such Instruments are given equity credit by both S&P and
Moody's, the higher of the two amounts shall apply for purposes of clause (b)
above and (ii) the amount of accumulated other comprehensive income (or loss),
as shown on the relevant consolidated balance sheet of the Company and its
Consolidated Subsidiaries most recently filed with the Securities and Exchange
Commission, shall be excluded from "Adjusted Consolidated Net Worth".
 
"Administrative Agent" means JPMCB, in its capacity as agent for the Banks
hereunder, and its successors in such capacity.
 

Credit Agreement


--------------------------------------------------------------------------------

- 2 -
 

"Administrative Questionnaire" means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Company) duly
completed by such Bank.
 
"Affiliate" of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.
 
"Agreement" means this Credit Agreement, as it may be amended or modified and in
effect from time to time.
 
"Applicable Additional Margin" means 0.05% per annum.
 
"Applicable Lending Office" means, as to each Bank, its office, branch or
Affiliate located at its address set forth in its Administrative Questionnaire
or such other office, branch or Affiliate of such Bank as it may hereafter
designate as its Applicable Lending Office for purposes hereof by notice to the
Company and the Administrative Agent.
 
"Applicable Facility Fee Rate", "Applicable Letter of Credit Commission" and
"Applicable Margin" means, for any day, with respect to the facility fees
payable hereunder or with respect to the letter of credit fees payable under
Section 2.10(b) or with respect to the interest margin on any Euro-Dollar Loan,
as the case may be, the applicable rate per annum set forth below under the
caption "Applicable Facility Fee Rate", "Applicable Letter of Credit Commission"
or "Applicable Margin", respectively, based upon the ratings by Moody's and S&P,
respectively, applicable on such date to the Index Debt:

Credit Agreement


--------------------------------------------------------------------------------

- 3 -
 
 
 
 



 
Index Debt Ratings
(S&P/
Moody's)
Applicable
Facility Fee
Rate
Applicable
Letter of
Credit
Commission
 
Applicable
Margin
Category 1
> A+ / A1
0.04%
0.11%
0.11%
Category 2
A / A2
0.045%
0.125%
0.125%
Category 3
A- / A3
0.05%
0.15%
0.15%
Category 4
BBB+ / Baa1
0.06%
0.19%
0.19%
Category 5
< BBB / Baa2
0.07%
0.28%
0.28%



For purposes of the foregoing, (a) if the ratings established or deemed to have
been established by Moody's and S&P for the Index Debt shall fall within
different Categories that are one Category apart, the Applicable Facility Fee
Rate, the Applicable Letter of Credit Commission and the Applicable Margin shall
be determined by reference to the Category of the higher of the two ratings;
(b) if the ratings established or deemed to have been established by Moody's and
S&P for the Index Debt shall fall within different Categories that are more than
one Category apart, the Applicable Facility Fee Rate, the Applicable Letter of
Credit Commission and the Applicable Margin shall be determined by reference to
the Category next below that of the higher of the two ratings; (c) if only one
of Moody's and S&P shall have in effect a rating for the Index Debt, the
Applicable Facility Fee Rate, the Applicable Letter of Credit Commission and the
Applicable Margin shall be determined by reference to the Category of such
rating; (d) if neither Moody's nor S&P shall have in effect a rating for the
Index Debt (other than by reason of the circumstances referred to in the last
sentence of this definition), then the applicable rating shall be determined by
reference to Category 5; and (e) if the ratings established or deemed to have
been established by Moody's and S&P for the Index Debt shall be changed (other
than as a result of a change in the rating system of Moody's or S&P), such
change shall be effective as of the date on which it is first announced by the
applicable rating agency, irrespective of when notice of such change shall have
been furnished by the Company to the Administrative Agent and the Banks pursuant
to Section 5.01 or otherwise. Each change in the Applicable Facility Fee Rate,
the Applicable Letter of Credit Commission and the Applicable Margin shall apply
during the period commencing on the effective date of such change and ending on
the date
 
 
Credit Agreement


--------------------------------------------------------------------------------

- 4 -
 
 
 
immediately preceding the effective date of the next such change. If the rating
system of Moody's or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Company
and the Banks shall negotiate in good faith to amend this definition to reflect
such changed rating system or the unavailability of ratings from such rating
agency and, pending the effectiveness of any such amendment, the Applicable
Facility Fee Rate, the Applicable Letter of Credit Commission and the Applicable
Margin shall be determined by reference to the rating of Moody's and/or S&P, as
the case may be, most recently in effect prior to such change or cessation.
 
"Applicable Percentage" means, with respect to any Bank, the percentage of the
total Commitments represented by such Bank's Commitment. If the Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Commitments most recently in effect, giving effect to any assignments.
 
"Assignee" has the meaning set forth in Section 10.06(c).
 
"Assignment and Assumption" means an assignment and assumption entered into by a
Bank and an assignee (with the consent of any party whose consent is required by
Section 10.06), and accepted by the Administrative Agent, in the form of Exhibit
D or any other form approved by the Administrative Agent.
 
"Bank" means each Person listed under the caption "BANKS" on the signature pages
hereof, and each other Person that shall become a party hereto as a Bank
pursuant to this Agreement (other than any such Person that ceases to be a Bank
by means of assignment pursuant to this Agreement), together with its
successors. For purposes of clarification, the term "Bank" shall include each
Fronting Issuing Bank.
 
"Bank of America" means Bank of America, N.A.
 
"Base Rate" means, for any day, a rate per annum equal to the higher of (i) the
Prime Rate for such day and (ii) the sum of 1/2 of 1% plus the Federal Funds
Rate for such day.
 
"Base Rate Loan" means a Loan to be made by a Bank pursuant to Section 2.04 as a
Base Rate Loan in accordance with the applicable Notice of Borrowing or Article
VIII.
 
"Benefit Arrangement" means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
 
"Borrowing" has the meaning set forth in Section 1.03.
 

Credit Agreement


--------------------------------------------------------------------------------

- 5 -
 

 
"Code" means the Internal Revenue Code of 1986, as amended, or any successor
statute.
 
"Collateral Account" has the meaning set forth in Section 2.03(e).
 
"Commitment" means, with respect to any Bank, the commitment of such Bank (a) to
issue Letters of Credit under Section 2.01(a) and to acquire participations in
Fronted Letters of Credit (if any) and/or (b) to make Loans hereunder, in each
case expressed as an amount representing the maximum aggregate amount of such
Bank's Credit Exposure hereunder, as such commitment may be (i) reduced or
increased from time to time pursuant to this Agreement (including pursuant to
assignments by or to such Bank pursuant to Section 10.06). The initial amount of
each Bank's Commitment is set forth on Schedule I or in the Assignment and
Assumption or other instrument executed and delivered hereunder pursuant to
which such Bank shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Banks' Commitments is $1,000,000,000.
 
"Commitment Availability Period" means the period from and including the
Effective Date to but excluding earlier of the Commitment Termination Date and
the date of termination of the Commitments.
 
"Commitment Termination Date" means (a) February 8, 2011 or, if such day is not
a Euro-Dollar Business Day, the next preceding Euro-Dollar Business Day or (b)
with respect to any Bank the Commitment of which has been extended pursuant to
Section 2.16, the date to which such Commitment has been so extended.
 
"Commitment Utilization Day" means (a) any day on which the aggregate principal
amount of outstanding Loans equals or exceeds 50% of the aggregate amount of the
Commitments and (b) any day following the termination of the Commitments on
which any Loans are outstanding hereunder.
 
"Company" means Lincoln National Corporation, an Indiana corporation, and its
successors.
 
"Company's 2004 Form 10-K" means the Company's annual report on Form 10-K for
2004, as filed with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934, as amended.
 
"Confirming Bank" means, with respect to any Bank, any other bank that has
agreed, by delivery of a confirming bank agreement in substantially the form of
Exhibit E (a "Confirming Bank Agreement"), that such other bank will itself
honor the obligations of such Bank in respect of a draft complying with the
terms of a Letter of Credit as if, and to the extent, such other bank were the
"Issuing Bank" named in such Letter of Credit.
 

Credit Agreement


--------------------------------------------------------------------------------

- 6 -
 

 
"Confirming Bank Agreement" has the meaning set forth in the definition of
"Confirming Bank".
 
"Consolidated Subsidiary" means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Company in its
consolidated financial statements if such statements were prepared as of such
date.
 
"Credit Documents" means (a) this Agreement, (b) the Notes, (c) with respect to
any Subsidiary Account Party, the Subsidiary Joinder Agreement to which it is a
party and (d) with respect to any Letter of Credit, collectively, any
application therefor and any other agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (i) the rights and obligations of the parties
concerned or at risk with respect to such Letter of Credit or (ii) any
collateral security for any of such obligations, each as the same may be
modified and supplemented and in effect from time to time.
 
"Credit Exposure" means, with respect to any Bank at any time, the sum of (a)
the aggregate principal amount of such Bank's Loans and (b) the aggregate amount
of such Bank's LC Exposure, in each case, outstanding at such time.
 
"Debt" of any Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising in the ordinary course of business, (d) all
obligations of such Person as lessee under capital leases, (e) all
non-contingent obligations of such Person to reimburse any bank or other Person
in respect of amounts paid under a letter of credit or similar instrument, (f)
all Debt of others secured by a Lien on any asset of such Person, whether or not
such Debt is assumed by such Person, and (g) all Debt of others Guaranteed by
such Person (it being understood that the definition of "Debt" does not include
any obligations of such Person (i) to purchase securities (or other property)
which arise out of or in connection with the sale of the same or substantially
similar securities (or other property) or (ii) to return collateral consisting
of securities arising out of or in connection with the loan of the same or
substantially similar securities).
 
"Default" means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
 
"Derivative Financial Products" of any Person means all obligations (including
whether pursuant to any master agreement or any particular agreement or
transaction) of such Person in respect of any rate swap transaction,
 

Credit Agreement


--------------------------------------------------------------------------------

- 7 -
 

basis swap, forward rate transaction, interest rate future, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency future, currency option or any
other similar transaction (including any option with respect to any of the
foregoing) or any combination thereof.
 
"Dollars" and the sign "$" means lawful money in the United States of America.
 
"Domestic Business Day" means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.
 
"Effective Date" means the date this Agreement becomes effective in accordance
with Section 3.02.
 
"Environmental Laws" means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment including, without limitation, ambient air, surface water,
ground water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes or the clean-up or other
remediation thereof.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
 
"ERISA Group" means the Company and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Company, are treated as a single
employer under Section 414(b) or 414(c) of the Code.
 
"Euro-Dollar Business Day" means any Domestic Business Day on which commercial
banks are open for international business (including dealings in Dollar
deposits) in London.
 
"Euro-Dollar Loan" means a Loan to be made by a Bank pursuant to Section 2.04 as
a Euro-Dollar Loan in accordance with the applicable Notice of Borrowing.
 
 

Credit Agreement


--------------------------------------------------------------------------------

- 8 -
 

"Euro-Dollar Reserve Percentage" means, for any day, that percentage (expressed
as a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion dollars in respect of
"Eurocurrency liabilities" (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Dollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Bank to United States
residents).
 
"Event of Default" has the meaning set forth in Section 6.01.
 
"FASB" means the Financial Accounting Standards Board or any entity or body
succeeding to any or all of its functions.
 
"Federal Funds Rate" means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day, and (ii) if no such rate is so published on
such next succeeding Domestic Business Day (as provided in clause (i)), the
Federal Funds Rate for such day shall be the average rate quoted to the Person
serving as Administrative Agent on such day on such transactions as determined
by the Administrative Agent.
 
"Fronted Letter of Credit" has the meaning set forth in Section 2.17(c).
 
"Fronting Issuing Bank" has the meaning set forth in Section 2.17(c).
 
"Guarantee" by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the obligee of such Debt of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part),
 

Credit Agreement


--------------------------------------------------------------------------------

- 9 -
 

provided that the term "Guarantee" shall not include endorsements for collection
or deposit in the ordinary course of business. The term "Guarantee" used as a
verb has a corresponding meaning.
 
"Guarantor" means the Company in its capacity as guarantor of the obligations of
each other Account Party pursuant to the provisions of Article IX.
 
"Instruments" means Securities that are given equity credit by S&P or Moody's
(and as to which the Company shall have provided evidence of such credit to the
Administrative Agent), provided that the term "Instruments" shall exclude any
Securities that are recorded in the shareholder's equity section of the
consolidated balance sheet of the Company and its Consolidated Subsidiaries most
recently filed with the Securities and Exchange Commission.
 
"Index Debt" means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.
 
"Insurance Subsidiary" means any Restricted Subsidiary which is subject to the
regulation of, and is required to file statements with, any governmental body,
agency or official in any State or territory of the United States or the
District of Columbia which regulates insurance companies or the doing of an
insurance business therein.
 
"Interest Period" means, with respect to each Euro-Dollar Borrowing, the period
commencing on the date of such Borrowing and ending one week or one, two, three
or six months thereafter, as the Company may elect in the applicable Notice of
Borrowing; provided that:
 
(a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;
 
(b) any Interest Period which begins on the last Euro-Dollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Euro-Dollar Business Day of a calendar month; and
 
(c) any Interest Period which begins before the Commitment Termination Date and
would otherwise end after the Commitment Termination Date shall end on the
Commitment Termination Date (provided that, if at any time there shall exist
different Commitment Termination Dates for the Banks hereunder, such Interest
Period shall not end after the latest applicable Commitment Termination Date).
 

Credit Agreement


--------------------------------------------------------------------------------

- 10 -
 

 
 
"Investment" means any investment in any Person, whether by means of share
purchase, capital contribution, loan, time deposit or otherwise.
 
"Jefferson-Pilot Acquisition" means the acquisition by the Company or any of its
Subsidiaries of Jefferson-Pilot Corporation by way of merger of Jefferson-Pilot
Corporation with and into a wholly-owned Subsidiary of the Company.
 
"JPMCB" means JPMorgan Chase Bank, N.A.
 
"LC Disbursement" means a payment made by a Bank pursuant to a Letter of Credit.
 
"LC Exposure" means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements under Letters of Credit that have not yet been reimbursed
by or on behalf of the Account Parties at such time. The LC Exposure of any Bank
shall at any time be its Applicable Percentage of the total LC Exposure at such
time.
 
"Letters of Credit" means letters of credit issued under Section 2.01 or Section
2.17.
 
"LIBO Rate" has the meaning set forth in Section 2.09(b).
 
"Lien" means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, the Company or any Subsidiary shall be deemed to own
subject to a Lien any asset which it has acquired or beneficially holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement relating to such asset.
 
"Loan" means a Base Rate Loan or a Euro-Dollar Loan and "Loans" means Base Rate
Loans or Euro-Dollar Loans or any combination of the foregoing.
 
"Material Adverse Effect" means a material adverse effect on (a) business,
financial condition, results of operations or prospects of the Company and its
Consolidated Subsidiaries, taken as a whole, (b) the ability of any Account
Party to perform any material obligations under the Credit Documents or (c) the
material rights and remedies of the Banks under the Credit Documents.
 
"Material Subsidiary" means any Subsidiary of the Company with assets of
$150,000,000 or more.
 
"Moody's" means Moody's Investors Service, Inc.
 

Credit Agreement


--------------------------------------------------------------------------------

- 11 -
 


"Multiemployer Plan" means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five-year period.
 
"NAIC" means the National Association of Insurance Commissioners and any
successor thereto.
 
"NAIC Approved Bank" means (a) any Bank that is a bank listed on the most
current "Bank List" of banks approved by the NAIC (the "NAIC Approved Bank
List") or (b) any Bank as to which its Confirming Bank is a bank listed on the
NAIC Approved Bank List.
 
"NAIC Approved Bank List" has the meaning set forth in the definition of "NAIC
Approved Bank".
 
"Newly Acquired Subsidiary" means any Subsidiary that is not a Subsidiary on the
date hereof but that becomes a Subsidiary after the date hereof, but only during
the 180 days after the first date on which such Subsidiary became a Subsidiary.
 
"Non-NAIC Approved Bank" means at any time any Bank that is not a NAIC Approved
Bank.
 
"Notes" means a promissory note or notes of the Company, substantially in the
form of Exhibit A hereto, evidencing the obligation of the Company to repay the
Loans made to it hereunder, and "Note" means any one of such promissory notes
issued hereunder.
 
"Notice of Borrowing" has the meaning set forth in Section 2.05.
 
"Parent" means, with respect to any Bank, any Person controlling such Bank.
 
"Participant" has the meaning set forth in Section 10.06(b).
 
"Payment Account" means an account designated by the Administrative Agent in a
notice to the Account Parties and the Banks to which payments hereunder are to
be made.
 
"PBGC" means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 

Credit Agreement


--------------------------------------------------------------------------------

- 12 -
 

"Person" means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.
 
"Plan" means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.
 
"Prime Rate" means the rate of interest publicly announced from time to time by
JPMCB as its prime rate as in effect at its principal office in New York City;
each change in the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective.
 
"Quarterly Dates" means the last day of March, June, September and December in
each year, the first of which shall be the first such day after the date hereof.
 
"Regulations T, U and X" means Regulations T, U and X, respectively, of the
Board of Governors of the Federal Reserve System, in each case as in effect from
time to time.
 
"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.
 
"Required Banks" means at any time Banks having Commitments representing more
than 50% of the aggregate amount of the Commitments at such time; provided that,
if the Commitments have expired or been terminated or if at any time following
an extension of the Commitment Termination Date pursuant to Section 2.16 the
Commitment of any non-extending Bank or Banks thereunder shall have terminated,
"Required Banks" means Banks having more than 50% of the aggregate amount of the
Credit Exposures of the Banks at such time.
 
"Restricted Subsidiary" means, as of any date, a Subsidiary which meets the
definitional requirements of a "significant subsidiary", as such term is defined
in the rules set forth in Regulation S-X under the Securities Exchange Act of
1934, as amended (applying the tests set forth in such rules with reference to
the consolidated balance sheets and related consolidated statements of income of
the Company and its Consolidated Subsidiaries as of the last day of its most
recently completed fiscal quarter and for the twelve-month period then ended).
 
"S&P" means Standard and Poor's Ratings Services.
 
 

Credit Agreement


--------------------------------------------------------------------------------

- 13 -
 

 
 
"Secured Obligations" has the meaning set forth in Section 2.03(e).
 
"Securities" means any stock, share, partnership interest, membership interest
in a limited liability company, voting trust certificate, certificate of
interest or participation in any profit-sharing agreement or arrangement,
option, warrant, bond, debenture, note, or other evidence of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as "securities" or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.
 
"Subsidiary" means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by the Company.
 
"Subsidiary Account Parties" means each Subsidiary of the Company that is listed
on the signature pages hereof under the caption "SUBSIDIARY ACCOUNT PARTIES" and
each other Subsidiary of the Company that shall become a Subsidiary Account
Party pursuant to Section 10.13, so long as such Subsidiary shall remain a
Subsidiary Account Party hereunder.
 
"Type", when used in reference to any Loan or Borrowing, refers to whether the
Loan is a Base Rate Loan or a Euro-Dollar Loan.
 
"Unfunded Liabilities" means, with respect to any Plan at any time, the amount
(if any) by which (i) the present value of all benefits under such Plan exceeds
(ii) the fair market value of all Plan assets allocable to such benefits
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.
 
SECTION 1.02. Accounting Terms and Determinations
 
. Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made and all
financial statements required to be delivered hereunder shall be prepared in
accordance with generally accepted accounting principles as in effect from time
to time, applied on a basis consistent (except for changes concurred in by the
Company's independent public accountants) with the most recent audited
consolidated financial statements of the Company and its Consolidated
Subsidiaries delivered to the Banks; provided that if the Company notifies the
Administrative Agent that the Company wishes to amend any covenant in Article V
to eliminate the effect of any change in generally accepted accounting
principles on the operation of such covenant (or if
 

Credit Agreement


--------------------------------------------------------------------------------

- 14 -
 

the Administrative Agent notifies the Company that the Required Banks wish to
amend Article V for such purpose), then the Company's compliance with such
covenant shall be determined on the basis of generally accepted accounting
principles in effect immediately before the relevant change in generally
accepted accounting principles became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Company
and the Required Banks.
 
SECTION 1.03. Types of Borrowings
 
. The term "Borrowing" denotes the aggregation of Loans to be made to the
Company pursuant to Section 2.04 on a single date and for a single Interest
Period. Borrowings are classified for purposes of this Agreement by reference to
the pricing of Loans comprising such Borrowing (e.g., a "Euro-Dollar Borrowing"
is a Borrowing comprised of Euro-Dollar Loans).
 
ARTICLE II
 
THE CREDITS
 
SECTION 2.01. Letters of Credit.
 
(a) General. Subject to the terms and conditions set forth herein, at the
request of any Account Party the Banks agree at any time and from time to time
during the Commitment Availability Period to issue Letters of Credit denominated
in Dollars for the account of such Account Party that will not result in the
aggregate outstanding amount of the Credit Exposures of the Banks exceeding the
aggregate amount of the Commitments of the Banks.
 
Each Letter of Credit shall be a standby letter of credit in such form as the
relevant Account Party shall request and which (i) the Administrative Agent
shall determine in good faith does not contain any obligations, or diminish any
rights, of any Bank with respect thereto that are inconsistent with the terms
hereof or (ii) the Required Banks shall approve. Except as set forth in Section
2.17, without the prior consent of each Bank, no Letter of Credit may be issued
that would vary the several and not joint nature of the obligations of the Banks
thereunder, and each Letter of Credit shall be issued by all of the Banks having
Commitments at the time of issuance as a single multi-bank letter of credit, but
the obligation of each Bank thereunder shall be several and not joint, based
upon its Applicable Percentage of the aggregate undrawn amount of such Letter of
Credit.
 
(b) Notice of Issuance, Amendment, Renewal or Extension. To request the issuance
of a Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit), an Account Party shall hand deliver or telecopy (or transmit
by electronic communication, if arrangements for doing so have been approved by
the Administrative Agent) to the Administrative Agent
 

Credit Agreement


--------------------------------------------------------------------------------

- 15 -
 

 
 (if by hand delivery or telecopy, not later than noon (New York City time) on
the Domestic Business Day prior to, and if by approved electronic communication,
not later than 10:00 a.m. (New York City time) on the date of, the requested
date of issuance, amendment, renewal or extension) a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension, as the case may be (which shall be a Domestic Business
Day), the date on which such Letter of Credit is to expire (which shall comply
with Section 2.01(d)), the amount of such Letter of Credit, the name and address
of the beneficiary thereof and the terms and conditions of (and such other
information as shall be necessary to prepare, amend, renew or extend, as the
case may be) such Letter of Credit. If requested by the Administrative Agent or
(in the case of any Fronted Letter of Credit) the applicable Fronting Issuing
Bank through the Administrative Agent, such Account Party also shall submit a
letter of credit application on standard form of the Person that is serving as
Administrative Agent or such Fronting Issuing Bank, as applicable, in connection
with any request for a Letter of Credit. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by any
Account Party to, or entered into by any Account Party with, the Person that is
serving as Administrative Agent or such Fronting Issuing Bank, as applicable,
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.
 
If any Letter of Credit shall provide for the automatic extension of the expiry
date thereof unless the Administrative Agent or (in the case of any Fronted
Letter of Credit) the applicable Fronting Issuing Bank shall give notice to the
beneficiary thereof that such expiry date shall not be extended (each such
Letter of Credit, an "Evergreen Letter of Credit" and such notice, a
"Non-Extension Notice"), then the Administrative Agent or such Fronting Issuing
Bank, as applicable, will give a Non-Extension Notice under such Evergreen
Letter of Credit if requested to do so by notice given to the Administrative
Agent or such Fronting Issuing Bank (through the Administrative Agent), not more
than 60 days, and not less than 45 days, prior to the current expiry date
thereof, by (i) the Required Banks, (ii) the applicable Account Party or the
Company or (iii) (subject to the immediately succeeding sentence) any Bank.
 
If upon or at any time following the Commitment Termination Date with respect to
any Bank any Evergreen Letter of Credit shall be outstanding, such Bank may give
notice to the Administrative Agent (with a copy to the Company) requesting that
the Administrative Agent or (in the case of any Fronted Letter of Credit) the
applicable Fronting Issuing Bank give a Non-Extension Notice under such
Evergreen Letter of Credit at the next earliest permitted time in accordance
with the terms thereof, whereupon (subject to the first proviso below) the
Administrative Agent or (in the case of any Fronted Letter of Credit) the
applicable Fronting Issuing Bank agrees to give such Non-Extension Notice;
provided that prior to the Administrative Agent (or Fronting
 

Credit Agreement


--------------------------------------------------------------------------------

- 16 -
 

Issuing Bank, as applicable) giving such Non-Extension Notice, the Company may
elect by notice to the Administrative Agent (or Fronting Issuing Bank, as
applicable) that, in lieu of giving such Non-Extension Notice, (i) in respect of
Fronted Letters of Credit, no such notice be issued (and the immediately
succeeding sentence shall be applicable thereto) and (ii) in respect of all
other Letters of Credit, the Administrative Agent shall, at the same time it
would have been required to give such notice, notify the beneficiary of such
Letter of Credit in accordance with the terms thereof of those Banks whose
Commitments have not been terminated as of such time and such Banks' then
respective Applicable Percentages under such Letter of Credit, provided that
such election shall not be permitted and no such notification shall be given
unless, after giving effect thereto, the aggregate outstanding amount of the
Credit Exposures of such Banks shall not exceed the aggregate amount of the
Commitments of such Banks. If the Company shall have provided notice under
clause (i) of the first proviso of the immediately preceding sentence with
respect to Fronted Letters of Credit, with respect to any outstanding Fronted
Letter of Credit upon the Commitment Termination Date of any Bank, the
participation interest of such Bank in each such Fronted Letter of Credit shall
automatically terminate on the first anniversary of such Commitment Termination
Date, and the participation interests of those Banks whose Commitments have not
been terminated shall automatically be adjusted to reflect, and each such Bank
shall have a participation in each such Fronted Letter of Credit equal to, such
Bank’s Applicable Percentage of the aggregate amount available to be drawn under
such Fronted Letter of Credit on such first anniversary.
 
(c) Limitations on Amounts and Daily Transactions. Each Letter of Credit shall
be issued, amended, renewed or extended if and only if (and upon such issuance,
amendment, renewal or extension of each Letter of Credit the Account Parties
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension, the aggregate outstanding amount of
the Credit Exposures of the Banks shall not exceed the aggregate amount of the
Commitments of the Banks.
 
In no event may more than 25 issuances, amendments, renewals and/or extensions
of Letters of Credit occur on any day, unless the Administrative Agent shall
otherwise agree.
 
(d) Expiry Date. Each Letter of Credit shall expire at or prior to the close of
business on the earlier of (i) the date one year after the date of the issuance
of such Letter of Credit (provided that such Letter of Credit may contain
"evergreen" provisions for the renewal or extension thereof to a date one year
after the then current expiry date thereof) or (ii) the first anniversary of the
Commitment Termination Date (or, if at any time there shall exist different
Commitment Termination Dates for the Banks hereunder, the first anniversary of
the latest applicable Commitment Termination Date).

Credit Agreement


--------------------------------------------------------------------------------

- 17 -
 

 
(e) Obligation of Banks. With respect to any Letter of Credit (other than
Fronted Letters of Credit), the obligation of any Bank under such Letter of
Credit shall be several and not joint and shall at any time be in an amount
equal to such Bank's Applicable Percentage of the aggregate undrawn amount of
such Letter of Credit, and each such Letter of Credit shall expressly so
provide.
 
By the issuance of a Fronted Letter of Credit (or an amendment to a Fronted
Letter of Credit increasing the amount thereof) by any Fronting Issuing Bank,
and without any further action on the part of any Fronting Issuing Bank or the
Banks, the applicable Fronting Issuing Bank hereby grants to each Bank, and each
Bank hereby acquires from such Fronting Issuing Bank, a participation in such
Fronted Letter of Credit equal to such Bank's Applicable Percentage of the
aggregate amount available to be drawn under such Fronted Letter of Credit. Each
Bank acknowledges and agrees that its obligation to acquire participations in
respect of Fronted Letters of Credit is absolute and unconditional and shall not
be affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Fronted Letter of Credit or the occurrence and continuance of a
Default or reduction or termination of the Commitments. In consideration and in
furtherance of the foregoing, each Bank hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for account of the applicable
Fronting Issuing Bank, such Bank's Applicable Percentage of each LC Disbursement
made by such Fronting Issuing Bank in respect of any Fronted Letter of Credit
promptly upon the request of such Fronting Issuing Bank at any time from the
time such LC Disbursement is made until such LC Disbursement is reimbursed by
the applicable Account Party or at any time after any reimbursement payment is
required to be refunded to such Account Party for any reason. Such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.
Promptly following receipt by the Administrative Agent of any payment from the
applicable Account Party pursuant to Section 2.03(a) in respect of any Fronted
Letter of Credit, the Administrative Agent shall distribute such payment to the
applicable Fronting Issuing Bank or, to the extent that the Banks have made
payments pursuant to this paragraph to reimburse such Fronting Issuing Bank,
then to the Banks and such Fronting Issuing Bank as their interests may appear.
Any payment made by a Bank pursuant to this paragraph to reimburse the
applicable Fronting Issuing Bank for any LC Disbursement shall not relieve any
Account Party of its obligation to reimburse such LC Disbursement.
 
(f) Adjustment of Applicable Percentages. Upon (i) each addition of a new Bank
hereunder and (ii) each increase in or any assignment of the Commitment of a
Bank pursuant to this Agreement, then (A) the Administrative Agent shall
promptly notify each beneficiary under each outstanding Letter of Credit (other
than a Fronted Letter of Credit) of the Banks that are parties to such Letter of
Credit, after giving effect to such event, and such Banks' respective Applicable
Percentages as of the relevant effective date thereof
 
 

Credit Agreement


--------------------------------------------------------------------------------

- 18 -
 

and (B) (in the case of each outstanding Fronted Letter of Credit) the
participation interest of each Bank therein shall automatically be adjusted to
reflect, and each Bank shall have a participation in such Fronted Letter of
Credit equal to, such Bank's Applicable Percentage of the aggregate amount
available to be drawn under such Fronted Letter of Credit after giving effect to
such event.
 
SECTION 2.02. Issuance and Administration of Syndicated Letters of Credit. With
respect to any Letter of Credit (other than Fronted Letters of Credit), each
such Letter of Credit shall be executed and delivered by the Administrative
Agent in the name and on behalf of, and as attorney-in-fact for, the Banks party
to such Letter of Credit, and the Administrative Agent shall act under each such
Letter of Credit, and each such Letter of Credit shall expressly provide that
the Administrative Agent shall act as the agent of each such Bank to (a) receive
drafts, other demands for payment and other documents presented by the
beneficiary under such Letter of Credit, (b) determine whether such drafts,
demands and documents are in compliance with the terms and conditions of such
Letter of Credit and (c) to notify such Bank, the Company and the applicable
Account Party that a valid drawing has been made and the date that the related
LC Disbursement is to be made; provided that the Administrative Agent shall have
no obligation or liability for any LC Disbursement under such Letter of Credit,
and each such Letter of Credit shall expressly so provide. Each Bank hereby
irrevocably appoints and designates the Administrative Agent as its
attorney-in-fact, acting through any duly authorized officer of the Person that
is serving as the Administrative Agent, to execute and deliver in the name and
on behalf of such Bank each such Letter of Credit to be issued by the Banks
hereunder. Promptly upon the request of the Administrative Agent, each Bank will
furnish to the Administrative Agent such powers of attorney or other evidence as
any beneficiary of any such Letter of Credit may reasonably request in order to
demonstrate that the Administrative Agent has the power to act as
attorney-in-fact for such Bank to execute and deliver such Letter of Credit.
 
SECTION 2.03. Reimbursement for LC Disbursements, Cover, Etc.

 
(a) Reimbursement. If any Bank shall make any LC Disbursement in respect of any
Letter of Credit, the Account Party with respect to such Letter of Credit shall
reimburse such Bank in respect of any such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than
noon, New York City time, on (A) the Domestic Business Day that the Company and
such Account Party receive notice of such LC Disbursement, if such notice is
received prior to 10:00 a.m., New York City time, or (B) the Domestic Business
Day immediately following the day that the Company and such Account Party
receive such notice, if such notice is received on a day which is not a Domestic
Business Day or is not received prior to 10:00 a.m., New York City time, on a
Domestic Business Day.
 

Credit Agreement


--------------------------------------------------------------------------------

- 19 -
 

 
(b) Reimbursement Obligations Absolute. The Account Parties' obligations to
reimburse LC Disbursements as provided in Section 2.03(a) shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment under a Letter of Credit against presentation of a draft
or other document that does not comply strictly with the terms of such Letter of
Credit, (iv) at any time or from time to time, without notice to any Account
Party, the time for any performance of or compliance with any of such
reimbursement obligations of any other Account Party shall be waived, extended
or renewed, (v) any of such reimbursement obligations of any other Account Party
shall be amended or otherwise modified in any respect, or the Guarantee of any
of such reimbursement obligations or any security therefor shall be released,
substituted or exchanged in whole or in part or otherwise dealt with, (vi) any
lien or security interest granted to, or in favor of, the Administrative Agent
or any of the Banks as security for any of such reimbursement obligations shall
fail to be perfected, (vii) the occurrence of any Default, (viii) the existence
of any proceedings of the type described in Section 6.01(g) or (h) with respect
to any other Account Party or the Guarantor of any of such reimbursement
obligations, (ix) any lack of validity or enforceability of any of such
reimbursement obligations against any other Account Party or the Guarantor of
any of such reimbursement obligations, or (x) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.03, constitute a legal or equitable discharge
of the obligations of any Account Party hereunder.
 
Neither the Administrative Agent nor any Bank nor any of their Related Parties
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond their control; provided that the
foregoing shall not be construed to excuse the Administrative Agent or a Bank
from liability to any Account Party to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Account Parties to the extent permitted by applicable law) suffered by
any Account Party that are caused by (x) the gross negligence or willful
misconduct of the Administrative Agent or such Bank, as the case may be, or (y)
in the case of any Bank, its failure to make an LC Disbursement in respect of
any drawing properly made under a Letter of Credit as provided in Section
2.03(c). The parties hereto expressly agree that:
 

Credit Agreement


--------------------------------------------------------------------------------

- 20 -
 

 
(i) the Administrative Agent or (in the case of any Fronted Letter of Credit)
the applicable Fronting Issuing Bank may accept documents that appear on their
face to be in substantial compliance with the terms of a Letter of Credit
without responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;
 
(ii) the Administrative Agent or (in the case of any Fronted Letter of Credit)
the applicable Fronting Issuing Bank shall have the right, in its sole
discretion, to decline to accept such documents and to make such payment if such
documents are not in strict compliance with the terms of such Letter of Credit;
and
 
(iii) this sentence shall establish the standard of care to be exercised by the
Administrative Agent or (in the case of any Fronted Letter of Credit) the
applicable Fronting Issuing Bank when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof (and
the parties hereto hereby waive, to the extent permitted by applicable law, any
standard of care inconsistent with the foregoing).
 
(c) Disbursement Procedures. (i) The following provisions shall apply to any
Letter of Credit (other than any Fronted Letter of Credit). The Administrative
Agent shall, within a reasonable time following its receipt thereof, examine all
documents purporting to represent a demand for payment under any such Letter of
Credit. The Administrative Agent shall promptly after such examination
(A) notify each of the Banks, the Company and the Account Party by telephone
(confirmed by telecopy) of such demand for payment and (B) deliver to each Bank
a copy of each document purporting to represent a demand for payment under such
Letter of Credit. With respect to any drawing properly made under any such
Letter of Credit, each Bank will make an LC Disbursement in respect of such
Letter of Credit in accordance with its liability under such Letter of Credit
and this Agreement, such LC Disbursement to be made to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Banks. The Administrative Agent will make any such LC Disbursement
available to the beneficiary of such Letter of Credit by promptly crediting the
amounts so received, in like funds, to the account identified by such
beneficiary in connection with such demand for payment. Promptly following any
LC Disbursement by any Bank in respect of any such Letter of Credit, the
Administrative Agent will notify the Company and the applicable Account Party of
such LC Disbursement; provided that any failure to give or delay in giving such
notice shall not relieve such Account Party of its obligation to reimburse the
Banks with respect to any such LC Disbursement or the Guarantor of its guarantee
of such obligation.
 

Credit Agreement


--------------------------------------------------------------------------------

- 21 -
 

 
 
(ii) The following provisions shall apply to any Fronted Letter of Credit. The
applicable Fronting Issuing Bank shall, within a reasonable time following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Fronted Letter of Credit. The applicable Fronting Issuing Bank
shall promptly after such examination notify the Administrative Agent and the
Company by telephone (confirmed by telecopy) of such demand for payment and
whether such Fronting Issuing Bank has made or will make a LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the applicable Account Party of its obligation to reimburse
such Fronting Issuing Bank and the Banks with respect to any such LC
Disbursement.
 
(d) Interim Interest. If any LC Disbursement is made, then, unless the Account
Parties shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made (without regard for when notice thereof is given), the
unpaid amount thereof shall bear interest, for each day from and including the
date such LC Disbursement is made to but excluding the date that the applicable
Account Party reimburses such LC Disbursement, at the rate per annum equal to
(i) 1% plus the Base Rate to but excluding the date three Domestic Business Days
after such LC Disbursement and (ii) from and including the date three Domestic
Business Days after such LC Disbursement, 3% plus the Base Rate.
 
(e) Provision of Cover. In the event the Company and the Account Parties shall
have provided cover for outstanding Letters of Credit pursuant to Section 6.01,
the Administrative Agent will establish a separate cash collateral account (the
"Collateral Account"), which may be a "securities account" (as defined in
Section 8-501 of the Uniform Commercial Code as in effect in New York (the "NY
UCC")), in the name and under the sole dominion and control of the
Administrative Agent (and, in the case of a securities account, in respect of
which the Administrative Agent is the "entitlement holder" (as defined in
Section 8-102(a)(7) of the NY UCC)) into which there shall be deposited from
time to time such amounts paid to the Administrative Agent as cover for the
applicable LC Exposure. As collateral security for the prompt payment in full
when due of all reimbursement obligations in respect of LC Disbursements, all
interest thereon, and all other obligations of the Account Parties under the
Credit Documents whether or not then outstanding or due and payable (such
obligations being herein collectively called the "Secured Obligations"), each of
the Company and the other Account Parties hereby pledges and grants to the
Administrative Agent, for the benefit of the Banks and the Administrative Agent
as provided herein, a security interest in all of its right, title and interest
in and to the Collateral Account and the balances from time to time in the
Collateral Account (including the investments and reinvestments therein provided
for below). The balances from time to time in the Collateral Account shall not
constitute payment of any Secured Obligations until applied by the
Administrative Agent as provided herein. Anything in this Agreement to the
contrary notwithstanding, funds held in
 

Credit Agreement


--------------------------------------------------------------------------------

- 22 -
 

the Collateral Account shall be subject to withdrawal only as provided in this
Section 2.03(e). Amounts on deposit in the Collateral Account shall be invested
and reinvested by the Administrative Agent in such short-term Investments as the
Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name and be under the sole
dominion control of the Administrative Agent and shall be credited to the
Collateral Account. At any time, and from time to time, while an Event of
Default has occurred and is continuing, the Administrative Agent shall, if
instructed by the Required Banks in their sole discretion, liquidate any such
investments and reinvestments and credit the proceeds thereof to the Collateral
Account and apply or cause to be applied such proceeds and any other balances in
the Collateral Account to the payment of any of the Secured Obligations due and
payable. If at any time (i) no Default has occurred and is continuing and (ii)
all of the Secured Obligations then due have been paid in full but Letters of
Credit remain outstanding, the Administrative Agent shall, from time to time, at
the request of the Company, deliver to the Company, against receipt but without
any recourse, warranty or representation whatsoever, such of the balances in the
Collateral Account as exceed the aggregate undrawn face amount of all
outstanding Letters of Credit. When all of the Secured Obligations shall have
been paid in full, all Letters of Credit have expired or been terminated and the
Commitments have terminated, the Administrative Agent shall promptly deliver to
the Company, for account of the Company and the other Account Parties, as
applicable, against receipt but without any recourse, warranty or representation
whatsoever, the balances remaining in the Collateral Account.
 
SECTION 2.04. Loans
 
. At any time and from time to time during the Commitment Availability Period
each Bank severally agrees, on the terms and conditions set forth in this
Agreement, to make loans in Dollars to the Company pursuant to this Section in
amounts such that the aggregate outstanding amount of the Credit Exposures of
the Banks shall not exceed the aggregate amount of the Commitments of the Banks.
Each Borrowing shall be in an aggregate principal amount of $25,000,000 or any
larger multiple of $1,000,000 and shall be made from the several Banks ratably
in proportion to their respective Commitments. Within the foregoing limits, the
Company may borrow under this Section, repay, or to the extent permitted by
Section 2.12, prepay Loans and reborrow at any time during the Commitment
Availability Period under this Section.
 
SECTION 2.05. Notice of Borrowings
 
. The Company shall give the Administrative Agent notice (a "Notice of
Borrowing") not later than 11:00 a.m. (New York City time) on (x) the date of
each Base Rate Borrowing and (y) the third Euro-Dollar Business Day before each
Euro-Dollar Borrowing, specifying:
 
(a) the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Base Rate Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing,
 

Credit Agreement


--------------------------------------------------------------------------------

- 23 -
 


(b) the aggregate amount (in Dollars) of such Borrowing,
 
(c) whether the Loans comprising such Borrowing are to be Base Rate Loans or
Euro-Dollar Loans, and
 
(d) in the case of a Euro-Dollar Borrowing, the duration of the Interest Period
applicable thereto, subject to the provisions of the definition of Interest
Period.
 
SECTION 2.06. Funding of Loans. (a) Upon receipt of a Notice of Borrowing, the
Administrative Agent shall promptly notify each Bank of the contents thereof and
of such Bank's share of such Borrowing and such Notice of Borrowing shall not
thereafter be revocable by the Company.
 
(b) Not later than 12:00 noon (New York City time) (or 1:00 p.m. (New York City
time) in the case of any Base Rate Borrowing) on the date of each Borrowing,
each Bank participating therein shall (except as provided in subsection (c) of
this Section) make available its share of such Borrowing, in Federal or other
funds immediately available in New York City, to the Administrative Agent at its
address specified in or pursuant to Section 10.01. Unless the Administrative
Agent determines that any applicable condition specified in Article III has not
been satisfied, the Administrative Agent will make the funds so received from
the Banks available to the Company at the Administrative Agent's aforesaid
address.
 
(c) If any Bank makes a new Loan hereunder on a day on which the Company is to
repay all or any part of an outstanding Loan from such Bank, such Bank shall
apply the proceeds of its new Loan to make such repayment and only an amount
equal to the difference (if any) between the amount being borrowed and the
amount being repaid shall be made available by such Bank to the Administrative
Agent as provided in subsection (b) of this Section, or remitted by the Company
to the Administrative Agent as provided in Section 2.13, as the case may be.
 
(d) Unless the Administrative Agent shall have received notice from a Bank prior
to the date of any Borrowing that such Bank will not make available to the
Administrative Agent such Bank's share of such Borrowing, the Administrative
Agent may assume that such Bank has made such share available to the
Administrative Agent on the date of such Borrowing in accordance with
subsections (b) and (c) of this Section and the Administrative Agent may, in
reliance upon such assumption, make available to the Company on such date a
corresponding amount. If and to the extent that such Bank shall not have so made
such share available to the Administrative Agent, such Bank and the Company
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Company until the date such amount is

Credit Agreement


--------------------------------------------------------------------------------

- 24 -
 

repaid to the Administrative Agent, at (i) in the case of the Company, a rate
per annum equal to the higher of the Federal Funds Rate and the interest rate
applicable thereto pursuant to Section 2.09 and (ii) in the case of such Bank,
the Federal Funds Rate. If such Bank shall repay to the Administrative Agent
such corresponding amount, such amount so repaid shall constitute such Bank's
Loan included in such Borrowing for purposes of this Agreement.
 
SECTION 2.07. Evidence of Loans. (a) Each Bank shall maintain in accordance with
its usual practice records evidencing the indebtedness of the Company to such
Bank resulting from each Loan made by such Bank, including the amounts of
principal and interest payable and paid to such Bank from time to time
hereunder, and setting forth the Commitments of the Banks.
 
(b) The Administrative Agent shall maintain records in which it shall record
(i) the amount of each Loan made hereunder and each Interest Period therefor,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Company to each Bank hereunder and (iii) the amount of any
sum received by the Administrative Agent hereunder for account of the Banks and
each Bank's share thereof.
 
(c) The entries made in the records maintained pursuant to subsection (a) or (b)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Bank or the
Administrative Agent to maintain such records or any error therein shall not in
any manner affect the obligation of the Company to repay the Loans in accordance
with the terms of this Agreement.
 
(d) Any Bank may request that the Loans of such Bank to the Company be evidenced
by a single Note, in substantially the form of Exhibit A hereto with appropriate
modifications to reflect the fact that it evidences solely Loans of the relevant
Type, payable by the Company to the order of such Bank for the account of its
Applicable Lending Office. In such event, the Company shall prepare, execute and
deliver to such Bank a Note payable to such Bank (or, if requested by such Bank,
to such Bank and its registered assigns). Thereafter, the Loans evidenced by
such Note and interest thereon shall at all times (including after assignment
pursuant to Section 10.06) be represented by one or more Notes in such form
payable to the payee named therein (or, if such Note is a registered note, to
such payee and its registered assigns).
 
SECTION 2.08. Maturity of Loans. Each Loan shall mature, and the Company hereby
unconditionally promises to pay the unpaid principal of each Loan (together with
accrued interest thereon), on the Commitment Termination Date.
 
SECTION 2.09. Interest Rates of Loans. (a) Each Base Rate Loan shall bear
interest on the outstanding principal amount thereof, for each day
 


Credit Agreement


--------------------------------------------------------------------------------

- 25 -
 

from the date such Loan is made until it becomes due, at a rate per annum equal
to the sum of the Base Rate for such day plus, for any Commitment Utilization
Day, the Applicable Additional Margin. Such interest shall accrue and be payable
quarterly in arrears on each Quarterly Date and on the date of termination of
the Commitments in their entirety (and, if later, the date the Loans shall be
paid in full). Any overdue principal of or interest on any Base Rate Loan shall
bear interest, payable on demand, for each day until paid at a rate per annum
equal to the sum of 2% plus the Base Rate for such day plus, for any Commitment
Utilization Day, the Applicable Additional Margin.
 
(b) Each Euro-Dollar Loan shall bear interest on the outstanding principal
amount thereof, for the Interest Period applicable thereto, at a rate per annum
equal to the sum of the Applicable Margin plus the applicable LIBO Rate plus,
for any Commitment Utilization Day, the Applicable Additional Margin. Such
interest shall be payable for each Interest Period on the last day thereof and,
if such Interest Period is longer than three months, at intervals of three
months after the first day thereof.
 
The "LIBO Rate" applicable to any Interest Period means the rate appearing on
Page 3750 of the Telerate Service (or any successor or substitute page of such
Service, or any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by the Administrative Agent for purposes of providing quotations
of interest rates applicable to U.S. Dollar deposits in the London interbank
market) at approximately 11:00 A.M. (London time) two Euro-Dollar Business Days
before the first day of such Interest Period, as the rate for the offering of
Dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the LIBO Rate
for such Interest Period shall be the rate at which U.S. Dollar deposits of
$10,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Person serving as Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 A.M. (London time), two Euro-Dollar Business Days before the first day of
such Interest Period.
 
(c) Any overdue principal of any Euro-Dollar Loan shall bear interest, payable
on demand, for each day from and including the date payment thereof was due to
but excluding the date of actual payment, at a rate per annum equal to the sum
of 2% plus the Applicable Margin plus, for any Commitment Utilization Day, the
Applicable Additional Margin plus the average (rounded upward, if necessary, to
the next higher 1/16 of 1%) of the respective rates per annum (as of the date of
determination) at which one-day (or, if such amount due remains unpaid more than
three Euro-Dollar Business Days, then for such other period of time not longer
than six months as the Administrative Agent may select) deposits in Dollars in
an amount approximately equal to such overdue payment due to the Person serving
as the Administrative Agent are offered to such Person
 

Credit Agreement


--------------------------------------------------------------------------------

- 26 -
 

in the London interbank market for the applicable period determined as provided
above (or, if the circumstances described in clause (a) or (b) of Section 8.01
shall exist, at a rate per annum equal to the sum of 2% plus the Base Rate for
such day plus, for any Commitment Utilization Day, the Applicable Additional
Margin). Any overdue interest on any Euro-Dollar Loan shall bear interest,
payable on demand, for each day from and including the date payment thereof is
due to but excluding the date of actual payment, at a rate per annum equal to
the sum of 2% plus the Base Rate for such day plus, for any Commitment
Utilization Day, the Applicable Additional Margin.
 
(d) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder. The Administrative Agent shall give prompt notice to the
Company and the Banks of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error.
 
SECTION 2.10. Fees.
 
(a) The Company agrees to pay to the Administrative Agent for account of each
Bank a facility fee, which shall accrue at the Applicable Facility Fee Rate, (i)
prior to the termination of such Bank's Commitment, on the daily amount of the
Commitment of such Bank (whether used or unused) during the period from and
including the Effective Date to but excluding the date that the Commitments
terminate and (ii) if such Bank continues to have any Credit Exposure after its
Commitment terminates, on the daily amount of such Bank's Credit Exposure from
and including the date its Commitment terminates to but excluding the date such
Bank ceases to have any Credit Exposure. Accrued facility fees shall be payable
on each Quarterly Date and on the earlier of the date the Commitments terminate
and the Commitment Termination Date, commencing on the first such date after the
Effective Date; provided that any facility fee accruing after such earlier date
shall be payable on demand. Facility fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
 
(b) The Company agrees to pay to the Administrative Agent for account of each
Bank a letter of credit fee with respect to Letters of Credit, which shall
accrue at the Applicable Letter of Credit Commission on the average daily
aggregate undrawn amount of all outstanding Letters of Credit during the period
from and including the Effective Date to but excluding the later of the date on
which such Bank's Commitment terminates and the date on which such Bank ceases
to have any LC Exposure. Letter of credit fees accrued through and including
each Quarterly Date shall be payable on the third Business Day following such
Quarterly Date, commencing on the first such Business Day to occur; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand. Letter of credit fees shall be

Credit Agreement


--------------------------------------------------------------------------------

- 27 -
 

 computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
 
(c) Except as set forth in Section 2.17, the Account Parties agree to pay, on
demand, to the Administrative Agent for its own account all commissions,
charges, costs and expenses with respect to the issuance, amendment, renewal and
extension of each Letter of Credit and drawings and other transactions relating
thereto in amounts customarily charged from time to time in like circumstances
by the Person that is serving as the Administrative Agent or, as may be
separately agreed from time to time by the Company on behalf of the Account
Parties and the Administrative Agent for its own account.
 
(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
facility fees and letter of credit fees, to the Banks entitled thereto. Fees
paid hereunder shall not be refundable under any circumstances.
 
SECTION 2.11. Termination, Reduction or Increase of Commitments.
 
(a) Unless previously terminated, the Commitments shall automatically terminate
on the Commitment Termination Date. Notwithstanding anything herein to the
contrary, if the Jefferson-Pilot Acquisition shall not have been consummated on
or prior to September 29, 2006, (i) unless previously terminated, the
Commitments shall automatically terminate on such date and (ii) principal of the
Loans then outstanding (together with accrued interest thereon) shall become due
and payable on such date.
 
(b) The Company may, upon at least three Domestic Business Days' notice to the
Administrative Agent, terminate at any time, or proportionately and permanently
reduce from time to time by an aggregate amount of $10,000,000 or any larger
multiple of $5,000,000, the aggregate amount of the Commitments, provided that,
after giving effect to such termination or any such reduction, the aggregate
outstanding amount of the Credit Exposures of the Banks shall not exceed the
aggregate amount of the Commitments of the Banks. Upon receipt of such a notice,
the Administrative Agent shall promptly notify each Bank of the contents thereof
and of such Bank's ratable share of such reduction (if such notice is a notice
of reduction) and such notice shall not thereafter be revocable by the Company.
Any termination or reduction of the Commitments shall be permanent.
 
(c) The Company shall have the right, at any time or from time to time prior to
the date that is 30 days prior to the Commitment Termination Date, to increase
the aggregate Commitments hereunder up to an aggregate amount not exceeding
$1,500,000,000, by causing one or more Additional Commitment Banks (which may
include any existing Bank) to provide a (or, in
 

Credit Agreement


--------------------------------------------------------------------------------

- 28 -
 

 the case of an existing Bank, to increase its) Commitment (each such increase,
an "Commitment Increase"), provided that (i) no Bank shall have any obligation
hereunder to become an Additional Commitment Bank and any election to do so
shall be in the sole discretion of each Bank, (ii) each Additional Commitment
Bank shall have entered into an agreement in form and substance satisfactory to
the Company and the Administrative Agent pursuant to which such Additional
Commitment Bank shall provide a Commitment (or, if such Additional Commitment
Bank is an existing Bank, pursuant to which its Commitment shall be increased),
(iii) such Commitment of any Additional Commitment Bank which is not an existing
Bank shall be in an amount of at least $25,000,000 and (iv) each Commitment
Increase shall be in an amount of at least $25,000,000. Each such Additional
Commitment Bank shall enter into an agreement in form and substance satisfactory
to the Company and the Administrative Agent pursuant to which such Additional
Commitment Bank shall, as of effective date of such Commitment Increase (which
shall be a Domestic Business Day and, unless the Administrative Agent otherwise
agrees, on which no issuance, amendment, renewal or extension of any Letter of
Credit is scheduled to occur, provide a Commitment (or, if any such Additional
Commitment Bank is an existing Bank, increase its Commitment in the amount
specified therein and (if not an existing Bank) become a Bank hereunder.
Notwithstanding the foregoing, no Commitment Increase pursuant to this Section
shall be effective unless:
 
(i) the Company shall have given the Administrative Agent notice of any such
increase at least three Domestic Business Days prior to the relevant effective
date of such Commitment Increase;
 
(ii) no Default shall have occurred and be continuing on such effective date;
and
 
(iii) each of the representations and warranties of each Account Party contained
in this Agreement (other than the representations and warranties set forth in
Sections 4.04(e) and 4.05 as to any matter which has theretofore been disclosed
in writing by the Account Parties to the Banks) shall be true on and as of such
effective date with the same force and effect as if made on and as of such date
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date).
 
Each notice under clause (i) above shall be deemed to constitute a
representation and warranty by the Company and the Subsidiary Account Parties as
to the matters specified in clauses (ii) and (iii) above.
 
SECTION 2.12. Optional Prepayments. (a) The Company may, upon at least one
Domestic Business Day's notice to the Administrative Agent, prepay any Base Rate
Borrowing in whole at any time, or from time to time in part in amounts
aggregating $5,000,000 or any larger multiple of $1,000,000, by

Credit Agreement


--------------------------------------------------------------------------------

- 29 -
 

paying the principal amount to be prepaid together with accrued interest thereon
to the date of prepayment.
 
(b) The Company may, upon notice to the Administrative Agent by 10:00 a.m., New
York City time, at least three Domestic Business Days prior to the date of
prepayment, prepay any Euro-Dollar Borrowing in whole at any time, or from time
to time in part in amounts aggregating $5,000,000 or any larger multiple of
$1,000,000, by paying the principal amount to be prepaid together with
(x) accrued interest thereon to the date of prepayment and (y) all losses and
expenses (if any) relating thereto which are (i) determined pursuant to Section
2.14 and (ii) notified to the Company by the relevant Bank at least one Domestic
Business Day prior to the date of such prepayment, provided that the failure of
any Bank to so notify the Company of the amount of any such loss or expense
shall not relieve the Company of its obligation to pay the same.

(c) Each prepayment pursuant to this Section shall be applied to prepay ratably
the Loans of the several Banks included in the relevant Borrowing being prepaid.
Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each Bank of the contents thereof and
of such Bank's ratable share (if any) of such prepayment and such notice shall
not thereafter be revocable by the Company.
 
SECTION 2.13. Payments Generally; Pro Rata Treatment.
 
(a) Each Account Party shall make each payment required to be made by it
hereunder (whether reimbursement of LC Disbursements, principal of or interest
on the Loans, fees, amounts under Article VIII or otherwise) or under any other
Credit Document (except to the extent otherwise provided therein) prior to not
later than 2:00 p.m., New York City time, on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Domestic Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its Payment Account, except as otherwise expressly
provided in the relevant Credit Document, and except that payments pursuant to
Section 10.03 and Article VIII shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Domestic Business Day or Euro-Dollar Business Day (as applicable), the
date for payment shall be extended to the next succeeding Domestic or
Euro-Dollar Business Day (as applicable) and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments hereunder or under any other Credit Document shall be
made in Dollars.
 


Credit Agreement


--------------------------------------------------------------------------------

- 30 -
 
 
(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of unreimbursed LC Disbursements
in respect of Letters of Credit (other than Fronted Letters of Credit) or
interest thereon, principal of or interest on the Loans and fees then due
hereunder, such funds shall be applied (i) first, to pay interest and fees then
due hereunder in respect of such Letters of Credit or Loans (as applicable), pro
rata among the Banks in accordance with the amounts of interest and fees then
due to the Banks, and (ii) second, to pay such unreimbursed LC Disbursements or
principal in respect of Loans (as applicable) then due hereunder, pro rata among
the Banks in accordance with the amounts of unreimbursed LC Disbursements or
principal of Loans then due to the Banks.

(c) Except to the extent otherwise provided herein: (i) each reimbursement of LC
Disbursements in respect of Letters of Credit (other than Fronted Letters of
Credit) and each payment of facility fee under Section 2.10(a) shall be for
account of the Banks, and each termination or reduction of the amount of the
Commitments under Section 2.04 shall be applied to the respective Commitments of
the Banks, pro rata in accordance with their respective Applicable Percentages;
(ii) each payment of principal of Loans and each of interest hereunder shall be
for account of the Banks, pro rata in accordance with the amounts of principal
or interest (as the case may be) then due and payable to the Banks; and (iii)
each payment of letter of credit fee under Section 2.10(b) shall be for account
of the Banks, pro rata in accordance with their respective Applicable
Percentages under the Letters of Credit.
 
(d) Unless the Administrative Agent shall have received notice from the Company
or the applicable Account Party prior to the date on which any payment is due to
the Administrative Agent for account of the Banks hereunder that neither the
Company nor such Account Party will make such payment, the Administrative Agent
may assume that the Company or such Account Party made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
the Banks the amount due. In such event, if the Company or such Account Party
has not in fact made such payment, then each of the Banks severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Bank with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Federal Funds Rate.
 
SECTION 2.14. Funding Losses. If the Company makes any payment of principal with
respect to any Euro-Dollar Loan (pursuant to Article VI or VIII or otherwise) on
any day other than the last day of the Interest Period applicable thereto, or
the end of an applicable period fixed pursuant to Section 2.09(b), or if the
Company fails to borrow any Euro-Dollar Loans after notice has been given to any
Bank in accordance with Section 2.04(a), the Company shall reimburse each Bank
within 15 days after demand for any resulting loss or expense incurred by it (or
by an existing or prospective participant in the related

Credit Agreement


--------------------------------------------------------------------------------

- 31 -
 

Loan), including (without limitation) any loss incurred in obtaining,
liquidating or employing deposits from third parties, but excluding loss of
margin for the period after any such payment or failure to borrow, provided that
such Bank shall have delivered to the Company a certificate as to the amount of
such loss or expense, which certificate shall be conclusive in the absence of
manifest error.
 
SECTION 2.15. Computation of Interest and Fees. Interest based on the Prime Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and paid for the actual number of days elapsed (including the first day
but excluding the last day). All other interest and fees shall be computed on
the basis of a year of 360 days and paid for the actual number of days elapsed
(including the first day but excluding the last day).
 
SECTION 2.16. Extension of Commitment Termination Date. (a) Request for
Extension. The Company may, by notice to the Administrative Agent (which shall
promptly notify the Banks) not more than 60 days and not less than 30 days prior
to each anniversary of the Effective Date (such anniversary date, the "Extension
Effective Date"), request (each, an "Extension Request") that the Banks extend
the Commitment Termination Date then in effect (the "Existing Commitment
Termination Date") for an additional one year, provided that no more than two
Extension Requests may be made hereunder. Each Bank, acting in its sole
discretion, shall, by notice to the Company and the Administrative Agent given
not later than the 20th day (or such later day as shall be acceptable to the
Company) following the date of such Company's notice, advise the Company and the
Administrative Agent whether or not such Bank agrees to such extension; provided
that any Bank that does not so advise the Company shall be deemed to have
rejected such Extension Request. The election of any Bank to agree to such
extension shall not obligate any other Bank to so agree.
 
(b) Replacement of Non-extending Banks. The Company shall have the right at any
time on or prior to the relevant Extension Effective Date, unless an Event of
Default shall have occurred and be continuing, to replace any non-extending Bank
with, and otherwise add to this Agreement, one or more Additional Commitment
Banks. Each Additional Commitment Bank shall enter into an agreement in form and
substance reasonably satisfactory to the Company and the Administrative Agent
pursuant to which such Additional Commitment Bank shall, effective as of the
Extension Effective Date, provide a Commitment or (if such Additional Commitment
Bank is an existing Bank) increase its Commitment in the amount specified
therein and (if not an existing Bank) become a Bank hereunder, so long as any
amounts payable to the relevant non-extending Bank being replaced are paid in
full.
 
(c) Effectiveness of Extension. If (and only if) the total of the Commitments of
the Banks that have agreed in connection with any Extension Request to extend
the Existing Commitment Termination Date and the additional Commitments of the
Additional Commitment Bank(s) shall be at least 50% of the

 
Credit Agreement


--------------------------------------------------------------------------------

- 32 -
 


 
aggregate amount of the Commitments in effect immediately prior to the Extension
Effective Date, then, effective as of the Extension Effective Date, the
Commitment Termination Date, with respect to the Commitment of each Bank that
has agreed to so extend its Commitment and of each Additional Commitment Bank
shall be extended to the date falling one year after the then Existing
Commitment Termination Date (or, if such date is not a Euro-Dollar Business Day,
such Commitment Termination Date as so extended shall be the next preceding
Euro-Dollar Business Day) and each Additional Commitment Bank shall thereupon
become a "Bank" for all purposes of this Agreement.
 
Notwithstanding the foregoing, the extension of the Existing Termination Date
shall not be effective with respect to any Bank unless as of the relevant
Extension Date (i) no Default shall have occurred and be continuing and (ii) the
representations and warranties of each Account Party contained in this Agreement
and the other Credit Documents shall be true on and as of such date with the
same force and effect as if made on and as of such date (or, if any such
representation and warranty is expressly stated to have been made as of a
specific date, as of such specific date) (and the Administrative Agent shall
have received a certification to such effect from a senior financial Officer of
the Company, together with such evidence and other related documents as the
Administrative Agent may reasonably request with respect to the authorization of
the Company and other Account Parties of the extension and their respective
obligations hereunder).
 
Notwithstanding anything herein to the contrary, with respect to any Bank that
has not approved any Extension Request, the Commitment Termination Date for such
Bank shall remain unchanged (and the Commitment of such Bank shall terminate,
and the Loans made by such Bank shall be repayable, on such date and the
obligations of such Bank in respect of Letters of Credit shall not extend beyond
the first anniversary of such date).
 
SECTION 2.17. Replacement of Banks; Fronted Letters of Credit; Obligations of
Non-NAIC Approved Banks. (a) Replacement of Defaulting Bank . If any Bank
defaults in its obligation to fund any LC Disbursement hereunder, the Company
may, upon notice to such Bank and the Administrative Agent, require such Bank,
at the expense of such Bank, to assign, without recourse (in accordance with and
subject to the restrictions contained in Section 10.06), all its interests,
rights and obligations under this Agreement and the Letters of Credit issued, or
participated in, by such Bank to any Person that shall assume such obligations
(which assignee may be another Bank, if it accepts such assignment) with (and
subject to) the consent of the Administrative Agent (which consent shall not
unreasonably be withheld); provided that such Bank shall have received payment
of an amount equal to the outstanding amount of its LC Disbursements, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding LC Disbursements and
accrued interest and fees) or the applicable Account Parties (in

Credit Agreement


--------------------------------------------------------------------------------

- 33 -
 

the case of all other amounts). No Bank shall be required to make any assignment
pursuant to this Section 2.17(a) if, prior thereto, the circumstances entitling
the Company to require such assignment cease to apply.
 
(b) Replacement of Non-NAIC Approved Bank. If at any time any Bank shall be a
Non-NAIC Approved Bank, such Bank shall promptly notify the Company and the
Administrative Agent and shall use commercially reasonable efforts (i) to be
listed on the NAIC Approved Bank List or (ii) to agree with a Person which is
listed on the NAIC Approved Bank List (with (and subject to) the consent of the
Company and the Administrative Agent (which consent, in each case, shall not
unreasonably withheld)) to act as a Confirming Bank for such Bank in respect of
its obligations under the Letters of Credit and, in such case, such Bank shall
enter into a Confirming Bank Agreement with such Person (and furnish a copy
thereof to the Company and the Administrative Agent).
 
Notwithstanding anything herein to the contrary, at any time any Bank shall be a
Non-NAIC Approved Bank, the Company may, upon notice to such Bank and the
Administrative Agent, require such Bank, at the expense of such Bank, to assign,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.06), all its interests, rights and obligations under this
Agreement and the Letters of Credit issued, or participated in, by such Bank to
any Person that shall assume such obligations (which assignee may be another
Bank, if it accepts such assignment) with (and subject to) the consent of the
Administrative Agent (which consent shall not unreasonably be withheld),
provided that such Bank shall have received payment of an amount equal to the
outstanding amount of its LC Disbursements, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from the assignee (to the
extent of such outstanding LC Disbursements and accrued interest and fees) or
the applicable Account Parties (in the case of all other amounts). No Bank shall
be required to make any assignment pursuant to this Section 2.17(b) if, prior
thereto, the circumstances entitling the Company to require such assignment
cease to apply.
 
(c) Issuance of Fronted Letters of Credit; Obligations of Non-NAIC Approved
Bank. At any time any Bank shall be a Non-NAIC Approved Bank, notwithstanding
anything herein to the contrary, the Company may request by notice to the
Administrative Agent that JPMCB and/or (if at the time of such request JPMCB is
not a NAIC Approved Bank or if the aggregate amount of the requested letters of
credit would exceed the limitation set forth in clause (i) of the proviso below)
Bank of America and/or (if at the time of such request neither JPMCB nor Bank of
America is a NAIC Approved Bank or if the aggregate amount of the requested
letters of credit would exceed the limitation set forth in clause (i) of the
proviso below) any other Bank that has agreed to act as an issuing bank under
this Section (such issuer being hereinafter referred to as "Fronting Issuing
Bank") issue one or more letters of credit of the type described herein under
Section 2.01(a) (each a "Fronted Letter of Credit"), and each Fronting

Credit Agreement


--------------------------------------------------------------------------------

- 34 -
 

Issuing Bank agrees to issue such letters of credit promptly upon such request,
subject to the terms and conditions set forth herein; provided that (i) neither
JPMCB nor Bank of America shall be required to issue Fronted Letters of Credit
hereunder in an aggregate face amount exceeding, in each case, $500,000,000 and
(ii) no other Bank shall have any obligation hereunder to become a Fronting
Issuing Bank and any election to do so shall be in the sole discretion of such
other Bank. Each Fronted Letter of Credit shall be issued by, and be the sole
obligation as issuing bank of, the applicable Fronting Issuing Bank
 
If at any time as a result of any Bank being a Non-NAIC Bank the Company shall
exercise its rights under this Section 2.17(c) to require the issuance of one or
more Fronted Letters of Credit by any Fronting Issuing Bank, such Bank agrees
(A) to pay to the applicable Fronting Issuing Bank for its own account a
fronting fee in respect of each Fronted Letter of Credit issued by such Fronting
Issuing Bank which shall accrue at a rate per annum of 0.125% on the average
daily amount of the aggregate undrawn amount of each such Fronted Letter of
Credit during the period from and including the date of issuance thereof to but
excluding the later of the expiry date thereof and the date on which there
ceases to be any LC Exposure thereunder. Fronting fees in respect of each such
Fronted Letter of Credit accrued through and including each Quarterly Date shall
be payable on the third Business Day following such Quarterly Date, commencing
on the first such date to occur after the issuance of such Fronted Letter of
Credit; provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand, (B) to pay to the applicable
Fronting Issuing Bank for its own account, within 10 Business Days after demand,
such Fronting Issuing Bank's standard administrative fees with respect to the
issuance, amendment, renewal or extension of any such Fronted Letter of Credit
or processing of drawings thereunder and (C) to reimburse to the Company, within
10 Business Days after demand, any amounts paid by the Company to any Fronting
Issuing Bank in respect of any Fronted Letter of Credit pursuant to Section
8.03.
 
ARTICLE III
 
CONDITIONS
 
SECTION 3.01. Each Credit Extension. The obligation of each Bank to issue,
amend, renew or extend any Letter of Credit or to make any Loan is subject to
the satisfaction of the following conditions:
 
(a) in the case of a Letter of Credit, receipt by the Administrative Agent of a
notice of issuance, amendment, renewal or extension, as the case may be, with
respect to such Letter Credit, as
 

Credit Agreement


--------------------------------------------------------------------------------

- 35 -
 

required by Section 2.01(b) or, in the case of a Borrowing, receipt by the
Administrative Agent of a Notice of Borrowing as required by Section 2.05;
 
(b) the fact that, immediately before and after issuance, amendment, renewal or
extension of such Letter Credit or such Loan no Default shall have occurred and
be continuing; and
 
(c) the fact that the representations and warranties of each Account Party
contained in this Agreement (other than the representations and warranties set
forth in Sections 4.04(e) and 4.05 as to any matter which has theretofore been
disclosed in writing by the Account Parties to the Banks) shall be true on and
as of the date of such issuance, amendment, renewal or extension of such Letter
Credit or such Loan (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date),
provided that the exception in the first parenthetical phrase in this clause
shall not apply in the case of any issuance, amendment, renewal or extension of
a Letter of Credit or the making of a Loan on the Effective Date or with respect
to the certificate under clause (d) of Section 3.02.
 
Each issuance, amendment, renewal or extension of a Letter Credit and the making
of any Loan hereunder shall be deemed to be a representation and warranty by the
applicable Account Party on the date of such issuance, amendment, renewal or
extension or Loan, as the case may be, as to the facts specified in clauses (b)
and (c) of this Section.
 
SECTION 3.02. Effectiveness. This Agreement shall become effective on the first
date that all of the following conditions shall have been satisfied (or waived
in accordance with Section 10.05):
 
(a) receipt by the Administrative Agent of counterparts hereof signed by each of
the Persons listed on the signature pages hereto (or, in the case of any Bank as
to which an executed counterpart shall not have been received, receipt by the
Administrative Agent in form satisfactory to it of telegraphic, telex or other
written confirmation from such Bank of execution and delivery of a counterpart
hereof by such Bank);
 
(b) receipt by the Administrative Agent of an opinion of Dennis L. Schoff, Esq.,
General Counsel of the Company, substantially in the form of Exhibit B hereto;
 
(c) receipt by the Administrative Agent of an opinion of Milbank, Tweed, Hadley
& McCloy LLP, special New York counsel to JPMCB, substantially in the form of
Exhibit C hereto;
 

Credit Agreement


--------------------------------------------------------------------------------

- 36 -
 

(d) receipt by the Administrative Agent of a certificate, dated the Effective
Date and signed by a senior financial officer of the Company, certifying as to
clauses (b) and (c) of Section 3.01;
 
(e) receipt by the Administrative Agent of a copy of the resolutions of the
Board of Directors of the Company, in form and substance satisfactory to the
Administrative Agent, authorizing the execution, delivery and performance of
this Agreement and other Credit Documents;
 
(f) receipt by the Administrative Agent of all documents, opinions and
instruments as it may reasonably request relating to the existence of each
Account Party, the corporate authority for and the validity and enforceability
of this Agreement and the other Credit Documents, and any other matters related
hereto, all in form and substance satisfactory to the Administrative Agent; and
 
(g) receipt by the Administrative Agent of evidence as to payment of all fees
required to be paid, and all expenses required to be paid or reimbursed for
which invoices have been presented (including, without limitation, fees and
disbursements of counsel to JPMCB) in connection with this Agreement, on or
before the Effective Date;
 
provided that this Agreement shall not become effective or be binding on any
party hereto unless all of the foregoing conditions are satisfied not later than
3:00 p.m. (New York City time) February 28, 2006 or such later date as may be
agreed in writing by the Company and all of the Banks. The Administrative Agent
shall promptly notify the Company and the Banks of the Effective Date, and such
notice shall be conclusive and binding on all parties hereto.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
Each of the Company (other than with respect to Section 4.15) and the Subsidiary
Account Parties (with respect to Section 4.15 only) represents and warrants
that:
 
SECTION 4.01. Corporate Existence and Power. The Company is a corporation duly
incorporated and validly existing under the laws of the State of Indiana, and
has all corporate power and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.
 

Credit Agreement


--------------------------------------------------------------------------------

- 37 -
 

SECTION 4.02. Corporate and Governmental Authorization; Contravention. The
execution, delivery and performance by the Company of this Agreement and the
other Credit Documents to which it is a party are within the Company's corporate
powers, have been duly authorized by all necessary corporate action, require no
action by or in respect of, or filing with, any governmental body, agency or
official and do not contravene, or constitute a default under, any provision of
applicable law or regulation or of the articles of incorporation or by-laws of
the Company or of any material agreement, judgment, injunction, order, decree or
other instrument binding upon the Company or any of its Restricted Subsidiaries
or result in the creation or imposition of any Lien on any asset of the Company
or any of its Restricted Subsidiaries.
 
SECTION 4.03. Binding Effect. This Agreement and the other Credit Documents to
which it is a party constitute the legal, valid and binding obligations of the
Company, in each case enforceable in accordance with their respective terms,
except as the same may be limited by bankruptcy, insolvency or similar laws
affecting creditors' rights generally and by general principles of equity.
 
SECTION 4.04. Financial Information.
 
(a) The consolidated balance sheets of the Company and its Consolidated
Subsidiaries as of December 31, 2004 and the related consolidated statements of
income, cash flows and shareholders' equity for the fiscal year then ended,
reported on by Ernst & Young LLP and set forth in the Company's 2004 Form 10-K,
a copy of which has been delivered to the Administrative Agent on behalf of each
of the Banks, fairly present, in conformity with generally accepted accounting
principles, the consolidated financial position of the Company and its
Consolidated Subsidiaries as of such date and their consolidated results of
operations and changes in financial position for such fiscal year.
 
(b) The unaudited consolidated balance sheets of the Company and its
Consolidated Subsidiaries as of September 30, 2005 and the related unaudited
consolidated statements of income, cash flows and shareholders' equity for the
nine months then ended, set forth in the Company's quarterly report for the
fiscal quarter ended September 30, 2005 as filed with the Securities and
Exchange Commission on Form l0-Q, a copy of which has been delivered to the
Administrative Agent on behalf of each of the Banks, fairly present, in
conformity with generally accepted accounting principles applied on a basis
consistent with the financial statements referred to in subsection (a) of this
Section, the consolidated financial position of the Company and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
changes in financial position for such nine month period (subject to normal
year-end adjustments).
 

Credit Agreement


--------------------------------------------------------------------------------

- 38 -
 

 
(c) A copy of a duly completed and signed Annual Statement or other similar
report of or for each Insurance Subsidiary in the form filed with the
governmental body, agency or official which regulates insurance companies in the
jurisdiction in which such Insurance Subsidiary is domiciled for the year ended
December 31, 2004 has been delivered to the Administrative Agent on behalf of
each of the Banks and fairly presents, in accordance with statutory accounting
principles, the information contained therein.
 
(d) A copy of a duly completed and signed Quarterly Statement or other similar
report of or for each Insurance Subsidiary in the form filed with the
governmental body, agency or official which regulates insurance companies in the
jurisdiction in which such Insurance Subsidiary is domiciled for the quarter
ended September 30, 2005 has been delivered to the Administrative Agent on
behalf of each of the Banks and fairly presents, in accordance with statutory
accounting principles, the information contained therein.
 
(e) Since December 31, 2004 and as of the Effective Date, there has been no
material adverse change in the business, financial condition, results of
operations or prospects of the Company and its Consolidated Subsidiaries,
considered as a whole.
 
SECTION 4.05. Litigation. As of the Effective Date, there is no action, suit or
proceeding pending against, or to the knowledge of the Company threatened
against, the Company or any of its Subsidiaries before any court or arbitrator
or any governmental body, agency or official (a) which has or would be
reasonably expected to have a Material Adverse Effect, or (b) which in any
manner draws into question the validity or enforceability of this Agreement or
any other Credit Document.
 
SECTION 4.06. Compliance with ERISA. Except as would not result in a Material
Adverse Effect, each member of the ERISA Group has fulfilled its obligations
under the minimum funding standards of ERISA and the Code with respect to each
Plan and is in compliance in all material respects with the presently applicable
provisions of ERISA and the Code with respect to each Plan. Except as would not
result in a Material Adverse Effect, no member of the ERISA Group has (i) sought
a waiver of the minimum funding standard under Section 412 of the Code in
respect of any Plan, (ii) failed to make any contribution or payment to any Plan
or Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security under
ERISA or the Code or (iii) incurred any liability under Title IV of ERISA other
than a liability to the PBGC for premiums under Section 4007 of ERISA.
 
SECTION 4.07. Taxes. United States Federal income tax returns of the Company and
its Subsidiaries have been examined and closed through the
 

Credit Agreement


--------------------------------------------------------------------------------

- 39 -
 

 
fiscal year ended December 31, 1995. The Company and its Subsidiaries have filed
all income tax returns and all other material tax returns which are required to
be filed by them and have paid all taxes due pursuant to such returns or, except
for any such taxes that are being contested in good faith by appropriate
proceedings and for which adequate reserves have been made, pursuant to any
assessment received by the Company or any Subsidiary. The charges, accruals and
reserves on the books of the Company and its Subsidiaries in respect of taxes
are, in the opinion of the Company, adequate.
 
SECTION 4.08. Subsidiaries. Each of the Company's Restricted Subsidiaries is a
corporation duly incorporated, validly existing and (except where such concept
is not applicable) in good standing under the laws of its jurisdiction of
incorporation, and has all corporate powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted.
 
SECTION 4.09. Not an Investment Company. The Company is not an "investment
company" within the meaning of the Investment Company Act of 1940, as amended.
 
SECTION 4.10. Obligations to be Pari Passu. The Company's obligations under this
Agreement and each other Credit Document to which it is a party rank pari passu
as to priority of payment and in all other respects with all other unsecured and
unsubordinated Debt of the Company.
 
SECTION 4.11. No Default. No event has occurred and is continuing which
constitutes, or which, with the passage of time or the giving of notice or both,
would constitute, a default under or in respect of any material agreement,
instrument or undertaking to which the Company or any Restricted Subsidiary is a
party or by which either the Company or any Restricted Subsidiary or any of
their respective assets is bound, unless such default would not have or be
reasonably expected to have a Material Adverse Effect.
 
SECTION 4.12. Restricted Subsidiaries. Set forth as Schedule II hereto is a
true, correct and complete list of each Restricted Subsidiary as of the date
hereof.
 
SECTION 4.13. Environmental Matters. The Company has reasonably concluded that
Environmental Laws are unlikely to have a Material Adverse Effect.
 
SECTION 4.14. Full Disclosure. All written information heretofore furnished by
the Company to the Administrative Agent or any Bank for purposes of or in
connection with this Agreement or any transaction contemplated hereby is, and
all such information hereafter furnished by the Company to the Administrative
Agent or any Bank will be, true and accurate in all material respects on the
date as of which such information is stated or certified. To the
 

Credit Agreement


--------------------------------------------------------------------------------

- 40 -
 

best of its knowledge, the Company has disclosed to the Banks in writing any and
all facts which materially and adversely affect or may materially and adversely
affect (to the extent the Company can now reasonably foresee) the business,
consolidated financial condition or consolidated results of operations of the
Company and its Consolidated Subsidiaries, taken as a whole, or the ability of
each Account Party to perform its obligations under the Credit Documents to
which it is a party.
 
SECTION 4.15. Separate Representations of Subsidiary Account Parties. Each of
the Subsidiary Account Parties represents and warrants that:
 
(a) Such Subsidiary Account Party is a company duly organized and validly
existing under the laws of the jurisdiction of its organization, and has all
corporate power and all material governmental licenses, authorizations, consents
and approvals required to carry on its business as now conducted.
 
(b) The execution, delivery and performance by such Subsidiary Account Party of
this Agreement and each other Credit Document to which it is a party are within
such Subsidiary Account Party's corporate powers, have been duly authorized by
all necessary corporate action, require no action by or in respect of, or filing
with, any governmental body, agency or official and do not contravene, or
constitute a default under, any provision of applicable law or regulation or of
any organizational document of such Subsidiary Account Party or of any material
agreement, judgment, injunction, order, decree or other instrument binding upon
such Subsidiary Account Party or result in the creation or imposition of any
Lien on any asset of such Subsidiary Account Party.

(c) The Credit Documents (including this Agreement) to which such Subsidiary
Account Party is a party constitute the legal, valid and binding obligations of
such Subsidiary Account Party, in each case enforceable in accordance with their
respective terms, except as the same may be limited by bankruptcy, insolvency or
similar laws affecting creditors' rights generally and by general principles of
equity.
 
(d) Such Subsidiary Account Party is not an "investment company" within the
meaning of the Investment Company Act of 1940, as amended.
 
(e) Such Subsidiary Account Party's obligations under this Agreement to which it
is a party rank pari passu as to priority of payment and in all other respects
with all other unsecured and unsubordinated Debt of such Subsidiary Account
Party with the exception of those obligations that are mandatorily preferred by
law and not by contract.
 


Credit Agreement


--------------------------------------------------------------------------------

- 41 -
 
 
 
(f) No event has occurred and is continuing which constitutes or which, with the
passage of time or the giving of notice or both, would constitute, a default
under or in respect of any material agreement, instrument or undertaking to
which such Subsidiary Account Party is a party or by which either such
Subsidiary Account Party or any of its assets is bound.
 
(g) Such Subsidiary Account Party is not the subject of (i) any winding up
(whether compulsory or otherwise) or any other corporate, judicial or
administrative proceeding or action which could result in the winding up of such
Subsidiary Account Party or (ii) any other proceeding or action relating to the
insolvency, bankruptcy, liquidation, moratorium on the payment of obligations or
any other similar condition of or relating to such Subsidiary Account Party, and
such Subsidiary Account Party has taken no action in furtherance of any of the
foregoing.

ARTICLE V
 
COVENANTS
 
Until all Commitments have expired or been terminated, the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Company and (in the case of
Sections 5.01(l), 5.02, 5.03, 5.04, 5.05, 5.06, 5.08, 5.10 and 5.11) the
Subsidiary Account Parties agree that:
 
SECTION 5.01. Information. The Company (and, in the case of Section 5.01(l),
each Subsidiary Account Party, but only as to information concerning such
Subsidiary Account Party and its Subsidiaries) will deliver to each of the
Banks:
 
(a) within 90 days after the end of each fiscal year of the Company, if and only
to the extent not duplicative of information otherwise provided pursuant to
clause (i) below, the consolidated balance sheet of the Company and its
Consolidated Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income, cash flows and shareholders' equity for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on in a manner acceptable to the Securities
and Exchange Commission by Ernst & Young LLP or other independent public
accountants of nationally recognized standing;
 
(b) within 60 days after the end of each of the first three quarters of each
fiscal year of the Company, if and only to the extent not duplicative of
information otherwise provided pursuant to clause (i)
 
 
 
 

Credit Agreement


--------------------------------------------------------------------------------

- 42 -
 
 
 
below, the consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of the end of such quarter and the related consolidated
statements of income, cash flows and shareholders' equity for such quarter and
for the portion of the Company's fiscal year ended at the end of such quarter,
setting forth in each case in comparative form the figures for the corresponding
quarter and the corresponding portion of the Company's previous fiscal year, all
certified (subject to normal year-end adjustments) as to fairness of
presentation, generally accepted accounting principles and consistency with the
most recent audited consolidated financial statements of the Company and its
Consolidated Subsidiaries delivered to the Banks (except for changes concurred
in by the Company's independent public accountants) by the chief financial
officer or the chief accounting officer of the Company;
 
(c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above (whether delivered as provided therein
or pursuant to clause (i) below), a certificate of the chief financial officer
or the chief accounting officer of the Company (i) setting forth in reasonable
detail the calculations required to establish whether the Company was in
compliance with the requirements of Section 5.07 on the date of such financial
statements and (ii) stating that such chief financial officer or chief
accounting officer, as the case may be, has no knowledge of any Default existing
on the date of such certificate or, if such chief financial officer or chief
accounting officer has knowledge of the existence on such date of any Default,
setting forth the details thereof and the action which the Company or the
applicable Subsidiary Account Party, as the case may be is taking or proposes to
take with respect thereto;
 
(d) simultaneously with the delivery of each set of financial statements
referred to in clause (a) above (whether delivered as provided therein or
pursuant to clause (i) below), a statement of the firm of independent public
accountants which reported on such statements (i) as to whether anything has
come to their attention to cause them to believe that any Default existed on the
date of such statements and (ii) confirming the calculations set forth in the
officer's certificate delivered simultaneously therewith pursuant to clause (c)
above;
 
(e) within 120 days after the end of each fiscal year of each Insurance
Subsidiary, a copy of a duly completed and signed Annual Statement (or any
successor form thereto) required to be filed by such Insurance Subsidiary with
the governmental body, agency or official which regulates insurance companies in
the jurisdiction in which such Insurance Subsidiary is domiciled, in the form
submitted to such governmental body, agency or official;
 
 
 

Credit Agreement


--------------------------------------------------------------------------------

- 43 -
 

(f) within 60 days after the end of each of the first three fiscal quarters of
each Insurance Subsidiary, a copy of a duly completed and signed Quarterly
Statement (or any successor form thereto) required to be filed by such Insurance
Subsidiary with the governmental body, agency or official which regulates
insurance companies in the jurisdiction in which such Insurance Subsidiary is
domiciled, in the form submitted to such governmental body, agency or official;
 
(g) forthwith upon learning of the occurrence of any Default, a certificate of
the chief financial officer or the chief accounting officer of the Company
setting forth the details thereof and the action which the Company is taking or
proposes to take with respect thereto;
 
(h) promptly upon the mailing thereof to the shareholders of the Company
generally, if and only to the extent not duplicative of information otherwise
provided pursuant to clause (i) below, copies of all financial statements,
reports and proxy statements so mailed;
 
(i) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
which any Account Party shall have filed with the Securities and Exchange
Commission;
 
(j) if and when any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any "reportable event" (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer, any Plan, a copy of such notice;
(iv) applies for a waiver of the minimum funding standard under Section 412 of
the Code, a copy of such application; (v) gives notice of intent to terminate
any Plan under Section 4041(c) of ERISA, a copy of such notice and other
information filed with the PBGC; (vi) gives notice of withdrawal from any Plan
pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to make
any payment or contribution to any Plan or Multiemployer Plan or in respect of
any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond
 

Credit Agreement


--------------------------------------------------------------------------------

- 44 -
 
 
or other security, a certificate of the chief financial officer or the chief
accounting officer of the Company setting forth details as to such occurrence
and action, if any, which the Company or applicable member of the ERISA Group is
required or proposes to take;
 
(k) promptly after Moody's or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change; and
 
(l) from time to time such additional information regarding the financial
position or business of any Account Party as the Administrative Agent, at the
request of any Bank, may reasonably request.
 
SECTION 5.02. Payment of Obligations. The Company will pay and discharge, and
will cause each Restricted Subsidiary and Subsidiary Account Party to pay and
discharge, at or before maturity, all their respective material obligations and
liabilities, including, without limitation, tax liabilities, except where the
same may be contested in good faith by appropriate proceedings, and will
maintain, and will cause each Restricted Subsidiary to maintain, in accordance
with generally accepted accounting principles, appropriate reserves for the
accrual of any of the same.
 
SECTION 5.03. Conduct of Business and Maintenance of Existence. The Company will
continue, and will cause each Restricted Subsidiary and Subsidiary Account Party
to continue, to engage in business of the same general type as conducted by the
Company and its Restricted Subsidiaries, taken as a whole, on the date hereof
and will preserve, renew and keep in full force and effect, and will cause each
Restricted Subsidiary to preserve, renew and keep in full force and effect,
their respective corporate existence and their respective rights, privileges,
licenses and franchises which, in the judgment of the Board of Directors of the
Company, are necessary or desirable in the normal conduct of business.
 
SECTION 5.04. Maintenance of Property; Insurance.
 
(a) The Company will keep, and will cause each Restricted Subsidiary and
Subsidiary Account Party to keep, all property useful and necessary in its
business in good working order and condition, ordinary wear and tear excepted.
 
(b) The Company will maintain, and will cause each of its Restricted
Subsidiaries to maintain (either in the name of the Company or in such
Subsidiary's own name) with financially sound and responsible insurance
companies, insurance on all their respective properties and against at least
such risks, in each case in at least such amounts (and with such risk
retentions) as are usually insured against in the same general area by companies
of established repute engaged in the same or a similar business; and the Company
will furnish


Credit Agreement


--------------------------------------------------------------------------------

- 45 -
 
 
to the Banks, upon request from the Administrative Agent, information presented
in reasonable detail as to the insurance so carried.
 
SECTION 5.05. Compliance with Laws. The Company will comply, and will cause each
Subsidiary to comply, in all material respects with all applicable laws,
ordinances, rules, regulations and requirements of governmental authorities
(including, without limitation, Environmental Laws and ERISA and the rules and
regulations thereunder) except where the necessity of compliance therewith is
contested in good faith by appropriate proceedings, except where such
non-compliance therewith would not reasonably be expected to have a Material
Adverse Effect.
 
SECTION 5.06. Inspection of Property, Books and Records. The Company will keep,
and will cause each Restricted Subsidiary and Subsidiary Account Party to keep,
proper books of record and account in which full, true and correct entries shall
be made of all dealings and transactions in relation to its business and
activities; and, subject in all cases to Section 10.11, will permit, and will
cause each Restricted Subsidiary and Subsidiary Account Party to permit,
representatives of any Bank to visit and inspect any of their respective
properties, to examine and make abstracts from any of their respective books and
records and to discuss their respective affairs, finances and accounts with
their respective officers, employees, actuaries and independent public
accountants, all upon reasonable notice, at such reasonable times during
ordinary business hours and as often as may reasonably be desired; provided that
neither the Company nor any of its Subsidiaries shall be required to disclose
any information subject to its attorney-client privilege.
 
SECTION 5.07. Minimum Adjusted Consolidated Net Worth. The Company will not
permit Adjusted Consolidated Net Worth to be less than (a) at any time prior to
the consummation of the Jefferson-Pilot Acquisition and the delivery of the
estimate contemplated in the last sentence of this Section, $4,082,000,000, (b)
from and after the delivery of such estimate to but not including the last day
of the first fiscal quarter ending after the consummation of the Jefferson-Pilot
Acquisition, an amount equal to 70% of Estimated Adjusted Consolidated Net Worth
(as defined below) and (c) at any time thereafter, an amount equal to 70% of
Adjusted Consolidated Net Worth determined as of the end of the fiscal quarter
or fiscal year, as applicable, of the Company ended immediately after the
consummation of the Jefferson-Pilot Acquisition. Promptly but not later than 45
days following the consummation of the Jefferson-Pilot Acquisition, the Company
shall furnish to the Administrative Agent a written estimate of the Adjusted
Consolidated Net Worth, determined as of the end of the most recently completed
fiscal quarter or fiscal year of the Company for which consolidated financial
statements of the Company are then available and adjusted to give pro forma
effect to the Jefferson-Pilot Acquisition ("Estimated Adjusted Consolidated Net
Worth") (and the Administrative Agent shall promptly furnish a copy thereof to
the Banks).
 
 


Credit Agreement


--------------------------------------------------------------------------------

- 46 -
 
 
SECTION 5.08. Negative Pledge. The Company will not, and will not permit any
Subsidiary to, create or suffer to exist any Lien upon any present or future
capital stock or any other Securities of any of its Material Subsidiaries.
 
SECTION 5.09. Consolidations, Mergers and Sales of Assets. The Company will not
(i) consolidate or merge with or into any other Person or (ii) sell, lease or
otherwise transfer, directly or indirectly, all or substantially all of the
assets of the Company and its Subsidiaries, taken as a whole, to any other
Person; provided that the Company may merge with another Person if (A) the
Company is the corporation surviving such merger and (B) immediately after
giving effect to such merger, no Default shall have occurred and be continuing.
 
SECTION 5.10. Use of Credit. Each Account Party shall use each Letter of Credit
issued under this Agreement to support its insurance or reinsurance business.
The proceeds of each Loan made hereunder will be used for general corporate
purposes of the Company. No Letter of Credit or proceeds of Loans will be used,
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any "margin stock" within the meaning of
Regulations T, U and X.
 
SECTION 5.11. Obligations to be Pari Passu. Each Account Party's obligations
under this Agreement and the other Credit Documents to which it is a party will
rank at all times pari passu as to priority of payment and in all other respects
with all other unsecured and unsubordinated Debt of such Account Party with the
exception of those obligations that are mandatorily preferred by law and not by
contract.
 
SECTION 5.12. Termination of Jefferson-Pilot Credit Facility. Upon the
consummation of the Jefferson-Pilot Acquisition, the Company will terminate the
commitments of the lenders and pay all amounts owing under (a) the Credit
Agreement dated as of December 23, 2004 among TSC Reassurance (Bermuda) Ltd., as
account party, Jefferson-Pilot Corporation, as guarantor, the lenders party
thereto and Wachovia Bank, National Association, as administrative agent, as
amended, and (b) the Credit Agreement dated as of May 7, 2002, among the
Jefferson-Pilot Corporation, as guarantor, the lenders party thereto and Bank of
America, N.A., as administrative agent, as amended.
 
 


Credit Agreement


--------------------------------------------------------------------------------

- 47 -
 
 
ARTICLE VI
 
DEFAULTS
 
SECTION 6.01. Events of Default. If one or more of the following events ("Events
of Default") shall have occurred and be continuing:
 
(a) (i) the Company or any Account Party shall fail to pay when due any
principal of any Loan or any reimbursement obligation in respect of an LC
Disbursement or (ii) any Account Party shall fail to pay when due any interest
on any Loan or LC Disbursement or any fees or any other amounts payable
hereunder and such failure under this clause (ii) shall continue for four
Domestic Business Days;
 
(b) any Account Party shall fail to observe or perform any covenant contained in
Sections 5.07 through 5.11, inclusive;
 
(c) any Account Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clause (a) or (b)
above) for 30 days after written notice thereof has been given to the Company by
the Administrative Agent at the request of any Bank;
 
(d) any representation, warranty, certification or statement made by any Account
Party in this Agreement or in any certificate, financial statement or other
document delivered pursuant to this Agreement shall prove to have been incorrect
in any material respect when made (or deemed made);
 
(e) the Company or any Subsidiary (other than a Newly Acquired Subsidiary) shall
fail to make any payment in respect of any Debt (other than Loans and other
extensions of credit hereunder and any Debt solely of a Newly Acquired
Subsidiary existing at the time such Person becomes a Subsidiary and not created
in contemplation of such event ("Newly Acquired Subsidiary Debt")) having a
principal amount then outstanding of not less than $75,000,000 when due and such
failure shall continue beyond any applicable grace period or the Company or any
Subsidiary (other than a Newly Acquired Subsidiary) shall fail to make any
payment in an amount at least equal to $75,000,000 in respect of any Derivative
Financial Product when due and such failure shall continue beyond any applicable
grace period;
 
(f) any event or condition shall occur which results in the acceleration of the
maturity of any Debt (other than Loans and other extensions of credit hereunder
and Newly Acquired Subsidiary Debt) having a principal or face amount then
outstanding of not less than $75,000,000 of the Company or any Subsidiary or
enables (or, with the


Credit Agreement


--------------------------------------------------------------------------------

- 48 -
 
 
giving of notice or lapse of time or both, would enable) the holder of such Debt
or any Person acting on such holder's behalf to accelerate the maturity
thereof;
 
(g) any Account Party or Restricted Subsidiary (other than a Newly Acquired
Subsidiary) shall commence a voluntary case or other proceeding seeking
rehabilitation, dissolution, conservation, liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, rehabilitator, dissolver, conservator, custodian
or other similar official of it or any substantial part of its property, or
shall consent to any such relief or to the appointment of or taking possession
by any such official in an involuntary case or other proceeding commenced
against it, or shall make a general assignment for the benefit of creditors, or
shall fail generally to pay its debts as they become due, or shall take any
corporate action to authorize any of the foregoing;
 
(h) an involuntary case or other proceeding shall be commenced against any
Account Party or Restricted Subsidiary (other than a Newly Acquired Subsidiary)
seeking rehabilitation, dissolution, conservation, liquidation, reorganization
or other relief with respect to it or its debts under any bankruptcy, insolvency
or other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, rehabilitator, dissolver, conservator, custodian
or other similar official of it or any substantial part of its property, and
such involuntary case or other proceeding shall remain undismissed and unstayed
for a period of 60 days; or an order for relief shall be entered against any
Account Party or such Restricted Subsidiary under the federal bankruptcy laws as
now or hereafter in effect; or any governmental body, agency or official shall
apply for, or commence a case or other proceeding to seek, an order for the
rehabilitation, conservation, dissolution or other liquidation of Account Party
or Restricted Subsidiary or of the assets or any substantial part thereof of any
Account Party or Restricted Subsidiary or any other similar remedy;
 
(i) any of the following events or conditions shall occur, which, in the
aggregate, reasonably could be expected to involve possible taxes, penalties and
other liabilities in an aggregate amount in excess of $75,000,000: (i) any
member of the ERISA Group shall fail to pay when due any amount or amounts which
it shall have become liable to pay under Title IV of ERISA; (ii) notice of
intent to terminate a Plan shall be filed under Title IV of ERISA by any member
of the ERISA Group, any plan administrator or any combination of the foregoing;
(iii) the PBGC shall institute proceedings under Title IV of ERISA to terminate,
to impose liability (other than for premiums under Section 4007 of ERISA) in

Credit Agreement


--------------------------------------------------------------------------------

- 49 -
 
 
respect of, or to cause a trustee to be appointed to administer, any Plan; (iv)
a condition shall exist by reason of which the PBGC would be entitled to obtain
a decree adjudicating that any Plan must be terminated; or (v) there shall occur
a complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans;
 
(j) a judgment or order for the payment of money in excess of the greater of (i)
$150,000,000 or (ii) 3% of the consolidated shareholders' equity of the Company
and its Consolidated Subsidiaries (after (without duplication) the actual
amounts of insurance recoveries, offsets and contributions received and amounts
thereof not yet received but which the insurer thereon has acknowledged in
writing its obligation to pay) shall be rendered against any Account Party or
Restricted Subsidiary and such judgment or order shall continue unsatisfied and
unstayed for a period of 90 days after entry of such judgment (and, for purposes
of this clause, a judgment shall be stayed if, among other things, an appeal is
timely filed and such judgment cannot be enforced);
 
(k) (i) any person or group of persons (within the meaning of Section 13 or 14
of the Securities Exchange Act of 1934, as amended) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the
Securities and Exchange Commission under said Act) of 20% or more of the
outstanding shares of common stock of the Company; or (ii) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Company by Persons who were neither (x) nominated by the board of directors of
the Company or (y) appointed by directors so nominated; or
 
(l) any Subsidiary Account Party shall cease for any reason to be a Consolidated
Subsidiary, unless (i) such Subsidiary Account Party shall have been
consolidated or merged with or into a wholly owned Subsidiary or the Company or
(ii) Subsidiary Account Party shall have been terminated as an Account Party
hereunder pursuant to Section 10.13;
 
then, and in every such event, and at any time thereafter during the continuance
of such event, the Administrative Agent shall, if requested by the Required
Banks, by notice to the Company take any or all of the following actions, at the
same or different times: (i) terminate the Commitments and they shall thereupon
terminate, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Account Parties
accrued hereunder shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Account Party
 

Credit Agreement


--------------------------------------------------------------------------------

- 50 -
 

 and the Guarantor, (iii) notify (or, in the case of any Fronted Letter of
Credit, request the applicable Fronting Issuing Bank (and such Fronting Issuing
Bank agrees upon such request) to notify) each beneficiary of an outstanding
Letters of Credit of the existence of an Event of Default hereunder and cause a
drawing of the aggregate undrawn amount thereunder (if such Letters of Credit so
permit) and (iv) demand provision of cover from the Account Parties and the
Guarantor in immediately available funds in an amount equal to the then
aggregate undrawn amount of all Letters of Credit pursuant to Section 2.03(e);
provided that, in the case of any of the Events of Default specified in
clause (g) or (h) above (A) with respect to the Company, without any notice to
any Account Party or the Guarantor or any other act by the Administrative Agent
or the Banks, the Commitments shall thereupon terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Account Parties accrued hereunder, shall automatically
become due and payable without presentment, demand, protest or notice of any
kind, all of which are hereby waived by each Account Party and the Guarantor and
(B) with respect to any Account Party, without any notice to any Account Party
or the Guarantor or any other act by the Administrative Agent or the Banks, the
Commitments to issue Letters of Credit for the account of such Account Party
shall thereupon terminate and all fees and other obligations of such Account
Party shall become immediately due and payable without presentment, demand,
protest or notice of any kind, all of which are hereby waived by the Account
Parties and the Guarantor; provided, further, that, in the case of an Event of
Default under Section 6.01(b) resulting from a default by any Subsidiary Account
Party under Section 5.08, 5.10 or 5.11 or under Section 6.01(c) or (d) (in the
latter case, resulting from a default by any Subsidiary Account Party under
Section 4.15), the termination of the Commitments, the acceleration of all fees
and other obligations of the Account Parties accrued hereunder and the causing
of drawings under Letters of Credit shall apply only to the Commitments, fees,
obligations in respect of such Subsidiary Account Party and to the Letters of
Credit with respect to which it is the Account Party.
 
SECTION 6.02. Notice of Default. The Administrative Agent shall give notice to
the Company under Section 6.01(c) promptly upon being requested to do so by any
Bank and shall thereupon notify all the Banks thereof.
 
ARTICLE VII
 
THE ADMINISTRATIVE AGENT
 
SECTION 7.01. Appointment and Authorization. Each Bank irrevocably appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement and the other Credit Documents
as are delegated to the Administrative Agent by the terms hereof or thereof,
together with all such powers as are reasonably incidental thereto.
 
 

Credit Agreement


--------------------------------------------------------------------------------

- 51 -
 

SECTION 7.02. Agent's Fee. The Company shall pay to the Administrative Agent for
its own account fees in the amounts and at the times previously agreed upon
between the Company and the Administrative Agent.
 
SECTION 7.03. Agent and Affiliates. JPMCB shall have the same rights and powers
under this Agreement as any other Bank and may exercise or refrain from
exercising the same as though it were not the Administrative Agent, and JPMCB
and its Affiliates may accept deposits from, lend money to, and generally engage
in any kind of business with the Company or any Subsidiary or Affiliate of any
thereof as if it were not the Administrative Agent hereunder.
 
SECTION 7.04. Action by Agent. The obligations of the Administrative Agent
hereunder are only those expressly set forth herein. The Administrative Agent
shall not have any duty to take any discretionary action permitted to be taken
by it pursuant to the provisions of this Agreement unless it shall be requested
in writing to do so by the Required Banks. Without limiting the generality of
the foregoing, the Administrative Agent shall not be required to take any action
with respect to any Default, except as expressly provided in Article VI. The
Administrative Agent shall have no duty to disclose to the Banks information
that is not required to be furnished by an Account Party to the Administrative
Agent at such time, but is voluntarily furnished by an Account Party to the
Administrative Agent (either in its capacity as Administrative Agent or in its
individual capacity).
 
SECTION 7.05. Consultation with Experts. The Administrative Agent may consult
with legal counsel (who may be counsel for any Account Party), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken by it in good faith in accordance with
the advice of such counsel, accountants or experts.
 
SECTION 7.06. Liability of Agent. Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be liable to any Bank for any
action taken or not taken by it in connection herewith (i) with the consent or
at the request of the Required Banks or (ii) in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by an Account Party or a Bank. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible to any Bank for or have any duty to any Bank to ascertain,
inquire into or verify (i) any statement, warranty or representation made in
connection with this Agreement or any borrowing hereunder or the issuance,
amendment, renewal or extension of any Letter of Credit; (ii) the performance or
observance of any of the covenants or agreements of any Account Party; (iii) the
satisfaction of any condition specified in Article III, except receipt of items
required to be delivered to the Administrative Agent; (iv) the validity,
effectiveness or genuineness of this Agreement, any other Credit Document or
 

Credit Agreement


--------------------------------------------------------------------------------

- 52 -
 

any other instrument or writing furnished in connection herewith; (v) the
existence or possible existence of any Default; (vi) the financial condition of
any Account Party or any Account Party's Subsidiaries; or (vii) the contents of
any certificate, report or other document delivered hereunder or in connection
herewith. The Administrative Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, statement, or other writing
(which may be a bank wire, telex or similar writing) believed by it in good
faith to be genuine or to be signed by the proper party or parties.
 
SECTION 7.07. Indemnification. Each Bank shall, ratably in accordance with its
Commitment (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought), indemnify the Administrative Agent (to the
extent not reimbursed by the Company) against any cost, expense (including
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from the Administrative Agent's gross negligence or
willful misconduct) that the Administrative Agent may suffer or incur in
connection with this Agreement or any action taken or omitted by the
Administrative Agent hereunder. The Administrative Agent shall be fully
justified in failing or refusing to take any action hereunder unless it shall
first be indemnified to its satisfaction by the Banks pro rata against any and
all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.
 
SECTION 7.08. Credit Decision. Each Bank acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Bank, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under this Agreement.
 
SECTION 7.09. Successor Agent. The Administrative Agent may resign at any time
by giving written notice thereof to the Banks and the Company. Upon any such
resignation, the Required Banks shall have the right to appoint a successor
Administrative Agent, which successor Administrative Agent shall be satisfactory
to the Company, provided that no Default is continuing. If no successor
Administrative Agent shall have been so appointed by the Required Banks, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor Agent,
which shall be a commercial bank organized or licensed under the laws of the
United States of America or of any State thereof and having a combined capital
and surplus of at least $100,000,000 and (unless a Default has occurred and is
continuing) shall otherwise be subject to the consent of the Company, which
consent shall not be
 

Credit Agreement


--------------------------------------------------------------------------------

- 53 -
 

unreasonably withheld. Upon the acceptance of its appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. After any retiring Administrative Agent's resignation hereunder as
Administrative Agent, the provisions of this Article shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Administrative
Agent.
 
SECTION 7.10. Delegation to Affiliates. The Account Party and the Banks agree
that the Administrative Agent may delegate any of its duties under this
Agreement to any of its Affiliates. Any such Affiliate (and such Affiliate's
directors, officers, agents and employees) which performs duties in connection
with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the
Administrative Agent is entitled under Articles VII and X.
 
SECTION 7.11. Joint Lead Arrangers and Other Agents. Notwithstanding anything
herein to the contrary, neither the Joint Lead Arrangers and Joint Bookrunners
nor the Syndication Agent listed on the cover page of this Agreement shall have
any right, power, obligation, liability, responsibility or duty under this
Agreement in its capacity as such, except in its respective capacity, if any, as
a Bank.

ARTICLE VIII
 
CHANGE IN CIRCUMSTANCES
 
SECTION 8.01. Basis for Determining Interest Rate Inadequate or Unfair. If on or
prior to the first day of any Interest Period for any Euro-Dollar Borrowing:
 
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate for such Interest Period, or
 
(b) the Required Banks advise the Administrative Agent that the LIBO Rate as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Banks of funding their Euro-Dollar Loans for such Interest
Period,
 
the Administrative Agent shall forthwith give notice thereof to the Company and
the Banks, whereupon until the Administrative Agent notifies the Company that
the circumstances giving rise to such suspension no longer exist, the
obligations of the Banks to make Euro-Dollar Loans shall be suspended. Unless
the
 


Credit Agreement


--------------------------------------------------------------------------------

- 54 -
 
 
Company notifies the Administrative Agent at least two Domestic Business Days
before the date of any Euro-Dollar Borrowing for which a Notice of Borrowing has
previously been given that it elects not to borrow on such date, such Borrowing
shall instead be made as a Base Rate Borrowing.
 
SECTION 8.02. Illegality. If, after the date of this Agreement, the adoption of
any applicable law, rule or regulation, or any change in any applicable law,
rule or regulation, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Bank (or
its Applicable Lending Office) with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency shall make it unlawful or impossible for any Bank (or its Applicable
Lending Office) to make, continue, maintain or fund its Euro-Dollar Loans and
such Bank shall so notify the Administrative Agent, the Administrative Agent
shall forthwith give notice thereof to the other Banks and the Company,
whereupon until such Bank notifies the Company and the Administrative Agent that
the circumstances giving rise to such suspension no longer exist, the obligation
of such Bank to make Euro-Dollar Loans shall be suspended. Before giving any
notice to the Administrative Agent pursuant to this Section, such Bank shall
designate a different Applicable Lending Office if such designation will avoid
the need for giving such notice and will not, in the judgment of such Bank, be
otherwise disadvantageous to such Bank. If such Bank shall determine that it may
not lawfully continue to maintain and fund any of its outstanding Euro-Dollar
Loans to maturity and shall so specify in such notice, the Company shall
immediately prepay in full the then outstanding principal amount of each such
Euro-Dollar Loan, together with accrued interest thereon. Concurrently with
prepaying each such Euro-Dollar Loan, the Company shall borrow a Base Rate Loan
in an equal principal amount from such Bank (on which interest and principal
shall be payable contemporaneously with the related Euro-Dollar Loans of the
other Banks), and such Bank shall make such a Base Rate Loan.
 
SECTION 8.03. Increased Cost and Reduced Return. (a) If on or after the date
hereof, in the case of any Loan or any obligation to make Loans or in the case
of any Letter of Credit or any obligation to issue, renew or extend any Letter
of Credit, the adoption of any applicable law, rule or regulation, or any change
in any applicable law, rule or regulation, or any change in the interpretation
or administration thereof by any governmental authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by any Bank (or its Applicable Lending Office) with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall impose, modify or deem applicable any
reserve (including, without limitation, any such requirement imposed by the
Board of Governors of the Federal Reserve System, but excluding with respect to
any Euro-Dollar Loan any such requirement included in an applicable Euro-Dollar
Reserve Percentage), special deposit, insurance assessment or similar
 

Credit Agreement


--------------------------------------------------------------------------------

- 55 -
 
 
 
requirement against assets of, deposits with or for the account of, or credit
extended by, any Bank (or its Applicable Lending Office) or shall impose on any
Bank (or its Applicable Lending Office) or the London interbank market any other
condition affecting its Euro-Dollar Loans, its Notes or its obligation to make
Euro-Dollar Loans or its obligation to issue Letters of Credit, any outstanding
Letters of Credit or reimbursement claims in respect of LC Disbursements and the
result of any of the foregoing is to increase the cost to such Bank (or its
Applicable Lending Office) of making or maintaining any Euro-Dollar Loan or of
issuing or maintaining any Letter of Credit, or to reduce the amount of any sum
received or receivable by such Bank (or its Applicable Lending Office) under
this Agreement or under other Credit Document with respect thereto, by an amount
deemed by such Bank to be material, then, within 15 days after demand by such
Bank (with a copy to the Administrative Agent), the Company shall pay to such
Bank such additional amount or amounts as will compensate such Bank for such
increased cost or reduction.
 
(b) If any Bank shall have determined that, after the date hereof, the adoption
of any applicable law, rule or regulation regarding capital adequacy, or any
change in any applicable law, rule or regulation regarding capital adequacy, or
any change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on capital of such Bank (or its Parent) as a consequence of such Bank's
obligations hereunder to a level below that which such Bank (or its Parent)
could have achieved but for such adoption, change, request or directive (taking
into consideration its policies with respect to capital adequacy) by an amount
deemed by such Bank to be material, then from time to time, within 15 days after
demand by such Bank (with a copy to the Administrative Agent), the Company shall
pay to such Bank such additional amount or amounts as will compensate such Bank
(or its Parent) for such reduction.
 
(c) Each Bank will promptly notify the Company and the Administrative Agent of
any event of which it has knowledge, occurring after the date hereof, which will
entitle such Bank to compensation pursuant to this Section and will designate a
different Applicable Lending Office if such designation will avoid the need for,
or reduce the amount of, such compensation and will not, in the judgment of such
Bank, be otherwise disadvantageous to such Bank. A certificate of any Bank
claiming compensation under this Section and setting forth the additional amount
or amounts to be paid to it hereunder and, in reasonable detail, such Bank's
computation of such amount or amounts, shall be conclusive in the absence of
manifest error. In determining such amount, such Bank may use any reasonable
averaging and attribution methods.
 
 

Credit Agreement


--------------------------------------------------------------------------------

- 56 -
 
 
 
SECTION 8.04. Base Rate Loans Substituted for Affected Euro-Dollar Loans. If (i)
the obligation of any Bank to make or continue Euro-Dollar Loans has been
suspended pursuant to Section 8.02 or (ii) any Bank has demanded compensation
under Section 8.03(a) or 8.05 and the Company shall, by at least five
Euro-Dollar Business Days' prior notice to such Bank through the Administrative
Agent, have elected that the provisions of this Section shall apply to such
Bank, then, unless and until such Bank notifies the Company that the
circumstances giving rise to such suspension or demand for compensation no
longer apply:
 
(a) all Loans which would otherwise be made, or continued, by such Bank as
Euro-Dollar Loans shall be made instead as, or converted into, Base Rate Loans
(on which interest and principal shall be payable contemporaneously with the
related Euro-Dollar Loans of the other Banks), and

(b) after each of its Euro-Dollar Loans has been repaid, all payments of
principal which would otherwise be applied to repay such Euro-Dollar Loans shall
be applied to repay its Base Rate Loans instead.
 
SECTION 8.05. Taxes. (a) For purposes of this Section, the following terms have
the following meanings:
 
"Taxes" means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings of any nature with respect to any payment by
any Account Party or the Guarantor pursuant to this Agreement or any other
Credit Document, and all liabilities with respect thereto, excluding, in the
case of each Bank and the Administrative Agent, taxes imposed on its net income,
and franchise or similar taxes imposed on it, by a jurisdiction under the laws
of which such Bank or the Administrative Agent (as the case may be) is organized
or in which its principal executive office is located or, in the case of each
Bank, in which its Applicable Lending Office is located (all such excluded taxes
being hereinafter referred to as "Domestic Taxes"). If the form provided by a
Bank pursuant to Section 8.05(d) at the time such Bank first becomes a party to
this Agreement indicates a United States interest withholding tax rate in excess
of zero, any United States interest withholding tax at such rate imposed on
payments by the Company under this Agreement or any other Credit Document shall
be excluded from the definition of "Taxes".
 
"Other Taxes" means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or any other Credit Document or from
the execution, delivery, registration or enforcement of, or otherwise with
respect to, this Agreement or any other Credit Document.
 
 

Credit Agreement


--------------------------------------------------------------------------------

- 57 -
 
 
(b) Any and all payments by any Account Party or the Guarantor to or for the
account of any Bank or the Administrative Agent hereunder or under any other
Credit Document shall be made without deduction or withholding for any Taxes or
Other Taxes; provided that, if any Account Party or the Guarantor shall be
required by law to deduct any Taxes or Other Taxes from any such payments, (i)
the sum payable shall be increased as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) such Bank or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions or withholdings been made, (ii) such
Account Party or the Guarantor (as the case may be) shall make such deductions
or withholdings, (iii) such Account Party or the Guarantor (as the case may be)
shall pay the full amount deducted or withheld to the relevant taxation
authority or other authority in accordance with applicable law and (iv) such
Account Party or the Guarantor (as the case may be) shall promptly furnish to
the Administrative Agent, at its address referred to in Section 10.01, the
original or a certified copy of a receipt evidencing payment thereof, and, if
such receipt relates to Taxes or Other Taxes in respect of a sum payable to any
Bank, the Administrative Agent shall promptly deliver such original or certified
copy to such Bank.
 
(c) The Company agrees to indemnify each Bank and the Administrative Agent for
the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section), whether or not correctly or legally imposed, paid by such
Bank or the Administrative Agent (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto. In addition, the Company agrees to indemnify each Bank and the
Administrative Agent for all Domestic Taxes of such Bank or the Administrative
Agent (calculated based on a hypothetical basis at the maximum marginal rate for
a corporation) and any liability (including penalties, interest and expenses to
the extent not attributable to the gross negligence or willful misconduct of
each Bank or the Administrative Agent, as the case may be) arising therefrom or
with respect thereto, in each case to the extent that such Domestic Taxes result
from any payment or indemnification pursuant to this Section for any taxes
imposed by any jurisdiction for which the Company or any Account Party is
responsible under Sections 8.05(a), (b) or (c). This indemnification shall be
paid within 30 days after such Bank or Agent, as the case may be, makes demand
therefor.
 
(d) At least five Domestic Business Days prior to the first date on which
interest or fees are payable hereunder for the account of any Bank, each Bank
that is not incorporated under the laws of the United States of America or a
state thereof agrees that it will deliver to each of the Company and the
Administrative Agent two duly completed copies of United States Internal Revenue
Service Form W-8BEN or W-8ECI, certifying in either case that such
 
 

Credit Agreement


--------------------------------------------------------------------------------

- 58 -
 
 
 
Bank is entitled to receive payments under this Agreement and the Notes without
deduction or withholding of any United States federal income taxes. Each Bank
which so delivers a Form W-8BEN or W-8ECI further undertakes to deliver to each
of the Company and the Administrative Agent two additional copies of such form
(or successor form) on or before the date that such form expires or becomes
obsolete or after the occurrence of any event requiring a change in the most
recent form so delivered by it, and such amendments thereto or extensions or
renewals thereof as may be reasonably requested by the Company or the
Administrative Agent, in each case certifying that such Bank is entitled to
receive payments under this Agreement and the Notes without deduction or
withholding of any United States federal income taxes, unless an event
(including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Bank from duly completing and delivering any such form with respect to it and
such Bank advises the Company and the Administrative Agent that it is not
capable of receiving payments without any deduction or withholding of United
States federal income tax.
 
(e) For any period with respect to which a Bank has failed to provide the
Company or the Administrative Agent with the appropriate form as required by
Section 8.05(d) (whether or not such Bank is lawfully able to do so, unless such
failure is due to a change in treaty, law or regulation occurring subsequent to
the date on which such form originally was required to be provided), such Bank
shall not be entitled to indemnification under Section 8.05(b) or (c) with
respect to any withholding of the United States federal income tax; provided
that if a Bank, which is otherwise exempt from or subject to a reduced rate of
withholding tax, becomes subject to Taxes because of its failure to deliver a
form required hereunder, the Company shall take such steps as such Bank shall
reasonably request to assist such Bank to recover such Taxes.
 
(f) If any Account Party or the Guarantor is required to pay additional amounts
to or for the account of any Bank pursuant to this Section as a result of a
change of law occurring after the date hereof, then such Bank, at the request of
the Company, will change the jurisdiction of its Applicable Lending Office if,
in the sole judgment of such Bank, such change (i) will eliminate or reduce any
such additional payment which may thereafter accrue and (ii) is not otherwise
disadvantageous to such Bank.
 
(g) Each Bank and the Administrative Agent shall, at the request of the Company,
use reasonable efforts (consistent with applicable legal and regulatory
restrictions) to file any certificate or document requested by the Company if
the making of such a filing would avoid the need for or reduce the amount of any
such additional amounts payable to or for the account of such Bank or the
Administrative Agent (as the case may be) pursuant to this Section which may
thereafter accrue and would not, in the sole judgment of such Bank or the
Administrative Agent, require such Bank or the Administrative Agent to disclose
 

Credit Agreement


--------------------------------------------------------------------------------

- 59 -
 
 
any confidential or proprietary information or be otherwise disadvantageous to
such Bank or the Administrative Agent.
 
(h) Notwithstanding the foregoing, nothing in this Section shall interfere with
the rights of any Bank to conduct its fiscal or tax affairs in such manner as it
deems fit.
 
SECTION 8.06. Regulation D Compensation
 
. For so long as any Bank maintains reserves against "Eurocurrency liabilities"
(or any other category of liabilities which includes deposits by reference to
which the interest rate on Euro-Dollar Loans is determined or any category of
extensions of credit or other assets which includes loans by a non-United States
office of such Bank to United States residents), and as a result the cost to
such Bank (or its Applicable Lending Office) of making or maintaining its
Euro-Dollar Loans is increased, then such Bank may require the Company to pay,
contemporaneously with each payment of interest on the Euro-Dollar Loans,
additional interest on the related Euro-Dollar Loan of such Bank at a rate per
annum up to but not exceeding the excess of (i) (A) the applicable LIBO Rate
divided by (B) one minus the Euro-Dollar Reserve Percentage over (ii) the
applicable LIBO Rate. Any Bank wishing to require payment of such additional
interest (x) shall so notify the Company and the Administrative Agent, in which
case such additional interest on the Euro-Dollar Loans of such Bank shall be
payable to such Bank at the place indicated in such notice with respect to each
Interest Period commencing at least three Euro-Dollar Business Days after the
giving of such notice and (y) shall furnish to the Company at least five
Euro-Dollar Business Days prior to each date on which interest is payable on the
Euro-Dollar Loans an officer's certificate setting forth the amount to which
such Bank is then entitled under this Section (which shall be consistent with
such Bank's good faith estimate of the level at which the related reserves are
maintained by it). Each such certificate shall be accompanied by such
information as the Company may reasonably request as to the computation set
forth therein.
 
ARTICLE IX
 
GUARANTY
 
SECTION 9.01. The Guaranty. The Company hereby unconditionally guarantees the
full and punctual payment of the principal and interest on the Loans and all
reimbursement obligations in respect of LC Disbursements and all interest
thereon payable by each Subsidiary Account Party pursuant to this Agreement
(including, without limitation, any Subsidiary Account Party that shall become
party hereto after the date hereof pursuant to Section 10.13), and the full and
punctual payment of all other amounts payable by each Subsidiary Account Party
under this Agreement, including amounts payable
 

Credit Agreement


--------------------------------------------------------------------------------

- 60 -
 

as cover in respect of outstanding letter of credit exposure pursuant to
Sections 2.03(e) and 6.01. Upon failure by any Subsidiary Account Party to pay
punctually any such amount, the Company shall forthwith on demand pay the amount
not so paid at the place and in the manner specified in this Agreement.
 
SECTION 9.02. Guaranty Unconditional. The obligations of the Company hereunder
shall be unconditional, absolute and continuing and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:
 
(i) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of any Subsidiary Account Party under this Agreement, by
operation of law or otherwise;
 
(ii) any modification or amendment of or supplement to this Agreement;
 
(iii) any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of any Subsidiary Account Party under this
Agreement;
 
(iv) any change in the corporate existence, structure or ownership of any
Subsidiary Account Party, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any Subsidiary Account Party or its assets or any
resulting release or discharge of any obligation of any Subsidiary Account Party
contained in this Agreement;
 
(v) the existence of any claim, set-off or other rights which the Company may
have at any time against any Subsidiary Account Party, the Administrative Agent,
any Bank or any other Person, whether in connection herewith or any unrelated
transactions, provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;
 
(vi) any invalidity or unenforceability relating to or against any Subsidiary
Account Party for any reason of this Agreement, or any provision of applicable
law or regulation purporting to prohibit the payment by any Subsidiary Account
Party of any reimbursement obligation, interest or any other amount payable by
it under this Agreement;
 
(vii) any other act or omission to act or delay of any kind by Subsidiary
Account Party, the Administrative Agent, any Bank or any other Person or any
other circumstance whatsoever which might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of or defense to the
Company's obligations hereunder; or
 
 

Credit Agreement


--------------------------------------------------------------------------------

- 61 -
 
 
(viii) any Bank and its Affiliates accepting deposits from, lending money to, or
otherwise engaging in any kind of business with the Company, its Subsidiaries,
the Subsidiary Account Parties or the Affiliates of any thereof.
 
SECTION 9.03. Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances . The Company's obligations hereunder shall remain in full force
and effect until the Commitments shall have terminated and all reimbursement
obligations, interest and all other amounts payable by the Company and each
Subsidiary Account Party under this Agreement shall have been paid in full. If
at any time any payment of reimbursement obligation, interest or any other
amount payable by any Subsidiary Account Party under this Agreement is rescinded
or must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of such Subsidiary Account Party or otherwise, the Company's
obligations hereunder with respect to such payment shall be reinstated at such
time as though such payment had been due but not made at such time.
 
SECTION 9.04. Waiver by the Company. The Company irrevocably waives acceptance
hereof, presentment, demand, protest and any notice not provided for herein, as
well as any requirement that at any time any action be taken by any Person
against any Subsidiary Account Parties or any other Person.
 
SECTION 9.05. Subrogation. Upon making any payment with respect to the
obligations of any Subsidiary Account Party hereunder, the Company shall be
subrogated to the rights of the payee against such Subsidiary Account Party with
respect to such payment; provided that the Company shall not enforce any payment
by way of subrogation against such Subsidiary Account Party so long as (i) any
Bank has any Commitment hereunder or (ii) any amount payable hereunder remains
unpaid.
 
ARTICLE X
 
MISCELLANEOUS
 
SECTION 10.01. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, telex, facsimile
transmission or similar writing, or by electronic communication, if arrangements
for doing so have been approved by such party) and shall be given to such party:
(a) in the case of any Account Party, at the Company's address or telex or
telecopier number set forth on the Company's signature page hereof, (b) in the
case of the Administrative Agent, at its address or telex or telecopier number
set forth on its respective signature page hereof, (c) in the case of any Bank,
at its address or
 

Credit Agreement


--------------------------------------------------------------------------------

- 62 -
 

telex or telecopier number set forth in its Administrative Questionnaire or
(d) in the case of any party, such other address or telex or telecopier number
as such party may hereafter specify for the purpose by notice to the
Administrative Agent and the Company. Each such notice, request or other
communication shall be effective (i) if given by telex, when such telex is
transmitted to the telex number specified in this Section and the appropriate
answerback is received, (ii) if given by mail, 72 hours after such communication
is deposited in the mails with first class postage prepaid, addressed as
aforesaid and return receipt requested, (iii) if given by telecopier, when
transmitted to the telecopier number specified in this Section or (iv) if given
by any other means, when delivered at the relevant address specified by such
party pursuant to this Section; provided that notices to the Administrative
Agent under Article II or Article VIII shall not be effective until received.
 
Notices and other communications to the Banks hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Bank. The Administrative Agent or the Account Parties may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
SECTION 10.02. No Waivers. No failure or delay by the Administrative Agent or
any Bank in exercising any right, power or privilege hereunder or under any
other Credit Document shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
 
SECTION 10.03. Expenses; Indemnification; Non-Liability of Banks.
 
(a) The Company shall pay (i) all out-of-pocket expenses of the Administrative
Agent, including reasonable fees and disbursements of special counsel for the
Administrative Agent, in connection with the preparation of this Agreement, any
waiver or consent hereunder or any amendment hereof or any Default or alleged
Default hereunder and (ii) if an Event of Default occurs, all out-of-pocket
expenses incurred by the Administrative Agent and each Bank, including fees and
disbursements of counsel including costs allocated to in-house counsel, in
connection with such Event of Default and collection, bankruptcy, insolvency and
other enforcement proceedings resulting therefrom.
 
(b) The Company agrees to indemnify the Administrative Agent, each Bank and each
Confirming Bank, their Affiliates and the respective directors, officers,
agents, advisors and employees of the foregoing (each an

Credit Agreement


--------------------------------------------------------------------------------

- 63 -
 

"Indemnitee") and hold each Indemnitee harmless from and against any and all
liabilities, losses, damages, costs and expenses of any kind, including, without
limitation, the reasonable fees and disbursements of counsel and costs of
settlement, which may be incurred by such Indemnitee in connection with any
investigative, administrative or judicial proceeding (whether or not such
Indemnitee shall be designated a party thereto) relating to or arising out of
this Agreement or any actual or proposed use of proceeds of Loans or of the
Letters of Credits; provided that no Indemnitee shall have the right to be
indemnified hereunder for its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction or for the breach by such
Indemnitee of its obligations hereunder or, in the case of a Confirming Bank,
under its Confirming Bank Agreement.
 
SECTION 10.04. Sharing of Set-Offs. Each Bank agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Loan made by it or reimbursement obligation or interest due with respect
to any LC Disbursement made by it under a Letter of Credit which is greater than
the proportion received by any other Bank in respect of the aggregate amount of
principal and interest due with respect to any Loan made by such other Bank or
reimbursement obligation or interest due, as the case may be, with respect to
any LC Disbursement made by such other Bank under such Letter of Credit, the
Bank receiving such proportionately greater payment shall purchase such
participations in the Loans held by or the LC Exposure by the other Banks under
such Letter of Credit, as applicable, and such other adjustments shall be made,
as may be required so that all such payments of principal and interest with
respect to the Loans and reimbursement obligations and interest with respect to
LC Disbursements made by the Banks under such Letter of Credit shall be shared
by the Banks pro rata; provided that nothing in this Section shall impair the
right of any Bank to exercise any right of set-off or counterclaim it may have
and to apply the amount subject to such exercise to the payment of indebtedness
of the applicable Account Party other than its indebtedness under this
Agreement. Each Account Party agrees, to the fullest extent it may effectively
do so under applicable law, that any holder of a participation in any Loan or LC
Exposure, whether or not acquired pursuant to the foregoing arrangements, may
exercise rights of set-off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of such Account Party in the amount of such participation.
 
SECTION 10.05. Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by each Account Party and the Required Banks or by the Administrative
Agent (with the consent of the Required Banks) (and, if the rights or duties of
the Administrative Agent or any Fronting Issuing Bank, in such capacity, are
affected thereby, by the Administrative Agent or any Fronting Issuing Bank, as
the case may be); provided that the Administrative Agent may,
 

Credit Agreement


--------------------------------------------------------------------------------

- 64 -
 

with the consent of the Company (which shall not be unreasonably withheld),
specify by notice to the Banks modifications in the procedures set forth in
Section 2.01(b); provided, further, that the consent of each Bank affected
thereby shall be required with respect to any amendment, waiver or modification
that (i) increases the amount or extends the expiry date of the Commitment of
any Bank, increases the LC Exposure of such Bank or otherwise subjects any Bank
to any additional obligation, (ii) reduces the principal amount of any Loan or
the amount of any reimbursement obligation of any Account Party in respect of
any LC Disbursement, the rate or amount of interest thereon or any fees payable
to such Bank hereunder, (iii) postpones the scheduled date of payment of the
principal amount of any Loan or for reimbursement of any LC Disbursement, or any
interest thereon, or any fees payable hereunder, or waives or excuses any such
payment, or postpones the scheduled date of expiration of any Commitment, or
(iv) alters the manner in which reimbursement payments, payments or prepayments
of principal, interest or payment of other amounts hereunder shall be applied as
among the Banks; provided, further, that the consent of 100% of the Banks shall
be required with respect to (x) any change in the percentage of the Commitments
or of the Credit Exposure, or the number of Banks, which shall be required for
the Banks or any of them to take any action under this Section or any other
provision of this Agreement, (y) the release of any of the collateral provided
for cover of the LC Exposure pursuant to Sections 2.03(e) and 6.01 other than as
expressly provided in Section 2.03(e) or (z) any change in the obligations of
the Company under Article IX.
 
SECTION 10.06. Successors and Assigns.
 
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided, however, that no Account Party may assign or otherwise transfer any of
its rights or obligations under this Agreement, without the prior written
consent of the Banks.
 
(b) Any Bank may at any time grant to one or more banks or other institutions
(each a "Participant") participating interests in its Commitment or the Loans or
any or all of its Letters of Credit. In the event of any such grant by a Bank of
a participating interest to a Participant, whether or not upon notice to the
Company and the Administrative Agent, such Bank shall remain solely responsible
for the performance of its obligations hereunder, and the Account Parties and
the Administrative Agent shall continue to deal solely and directly with such
Bank in connection with such Bank's rights and obligations under this Agreement.
Any agreement pursuant to which any Bank may grant such a participating interest
shall provide that such Bank shall retain the sole right and responsibility to
enforce the obligations of the Account Parties hereunder including, without
limitation, the right to approve any amendment, modification or waiver of any
provision of this Agreement; provided that such participation agreement may
provide that such Bank will not agree to any modification,
 

Credit Agreement


--------------------------------------------------------------------------------

- 65 -
 

amendment or waiver of this Agreement described in clause (i), (ii), (iii),
(iv), (x), (y) or (z) of Section 10.05 without the consent of the Participant.
Each Account Party agrees that each Participant shall, to the extent provided in
its participation agreement, be entitled to the benefits of Article VIII with
respect to its participating interest. An assignment or other transfer which is
not permitted by subsection (c) or (d) below shall be given effect for purposes
of this Agreement only to the extent of a participating interest granted in
accordance with this subsection (b).
 
(c) Any Bank may at any time assign to one or more NAIC Approved Banks (each an
"Assignee") all, or a proportionate part of all, of its rights and obligations
under this Agreement, and such Assignee shall assume such rights and
obligations, pursuant to an Assignment and Assumption executed by such Assignee
and such transferor Bank, with (and subject to) the consent of the Company,
which shall not be unreasonably withheld, and the Administrative Agent, which
shall not be unreasonably withheld; provided that (i) if an Assignee is an
Affiliate of any Bank or was a Bank immediately prior to such assignment, no
such consent of the Company shall be required and (ii) if an Assignee was a Bank
immediately prior to such assignment, no such consent of the Administrative
Agent shall be required; provided, further, that if an Event of Default occurs
and is continuing under Section 6.01(a), 6.01(g) or 6.01(h) with respect to the
Company, no such consent of the Company shall be required; and provided,
further, that any such assignment (other than an assignment to another Bank or
an Affiliate of any Bank or an assignment of the entire remaining amount of the
transferor Bank's Commitment and interests in outstanding Loans and Letters of
Credit) shall be in an amount that is at least $5,000,000 unless otherwise
agreed by the Account Parties and the Administrative Agent. Upon execution and
delivery of such Assignment and Assumption and payment by such Assignee to such
transferor Bank of an amount equal to the purchase price agreed between such
transferor Bank and such Assignee, such Assignee shall be a Bank party to this
Agreement and shall have all the rights and obligations of a Bank with a
Commitment as set forth in such instrument of assumption, and the transferor
Bank shall be released from its obligations hereunder to a corresponding extent,
and no further consent or action by any party shall be required. In connection
with any such assignment, the transferor Bank or Assignee shall pay to the
Administrative Agent an administrative fee for processing such assignment in the
amount of $3,500. If the Assignee is not incorporated under the laws of the
United States of America or a state thereof, it shall, prior to the first date
on which interest or fees are payable hereunder for its account, deliver to the
Company and the Administrative Agent certification as to exemption from
deduction or withholding of any United States federal income taxes in accordance
with Section 8.05(d).
 
(d) Any Bank may at any time assign all or any portion of its rights under this
Agreement to any Person to secure obligations of such Bank, including, without
limitation, to one or more of the Federal Reserve Banks which

Credit Agreement


--------------------------------------------------------------------------------

- 66 -
 

comprise the Federal Reserve System. No such assignment shall release the
transferor Bank from its obligations hereunder.
 
(e) No Assignee, Participant or other transferee of any Bank's rights shall be
entitled to receive any greater payment under Sections 8.03, 8.05 or 8.06 than
such Bank would have been entitled to receive with respect to the rights
transferred, unless such transfer is made (i) with the Company's prior written
consent or by reason of the provisions of Section 8.02, 8.03 or 8.05 requiring
such Bank to designate a different Applicable Lending Office under certain
circumstances or (ii) at a time when the circumstances giving rise to such
greater payment did not exist.
 
SECTION 10.07. Collateral. Each of the Banks represents to the Administrative
Agent and each of the other Banks that it in good faith is not relying upon any
"margin stock" (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.
 
SECTION 10.08. New York Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
 
SECTION 10.09. Judicial Proceedings.
 
(a) Submission to Jurisdiction. Each Account Party hereby submits to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State court sitting in New York City
for purposes of all legal proceedings arising out of or relating to this
Agreement or any other Credit Document or the transactions contemplated hereby.
Each Account Party irrevocably waives, to the fullest extent permitted by law,
any objection which it may now or hereafter have to the laying of the venue of
any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum.
 
(b) Appointment of Agent for Service of Process. Each Subsidiary Account Party
irrevocably designates and appoints the Company, and the Company hereby accepts
such appointment, at its office in Philadelphia, Pennsylvania set forth beneath
the Company's signature on the signature page hereof, as the authorized agent of
such Subsidiary Account Party, to accept and acknowledge on its behalf, service
of any and all process which may be served in any suit, action or proceeding of
the nature referred to in Section 10.09(a) above in any federal or New York
State court sitting in New York City. Said designation and appointment shall be
irrevocable by each Subsidiary Account Party until all reimbursement
obligations, interest thereon and all other amounts payable hereunder shall have
been paid in full in accordance with the provisions hereof and thereof or, if
earlier, when such Subsidiary Account Party is terminated as an Account Party
hereunder pursuant to Section 10.13.
 

Credit Agreement


--------------------------------------------------------------------------------

- 67 -
 

 
(c) Service of Process. Each Account Party hereby consents to process being
served in any suit, action or proceeding of the nature referred to in
subsection (a) above in any federal or New York State court sitting in New York
City by service of process upon its agent appointed as provided in subsection
(b) above; provided that, to the extent lawful and possible, notice of said
service upon such agent shall be mailed by registered or certified air mail,
postage prepaid, return receipt requested, to such Account Party at its address
specified on the signature page hereof (or, in the case of any Subsidiary
Account Party, on the signature page of the Subsidiary Joinder Agreement to
which it is a party) or to any other address of which such Account Party shall
have given written notice to the applicable Bank. Each Account Party irrevocably
waives, to the fullest extent permitted by law, all claim of error by reason of
any such service in such manner and agrees that such service shall be deemed in
every respect effective service of process upon such Account Party in any such
suit, action or proceeding and shall, to the fullest extent permitted by law, be
taken and held to be valid and personal service upon and personal delivery to
such Account Party.
 
(d) No Limitation on Service or Suit. Nothing in this Section shall affect the
right of the Administrative Agent or any Bank to serve process in any other
manner permitted by law or limit the right of the Administrative Agent or any
Bank to bring proceedings against any Account Party in the courts of any
jurisdiction or jurisdictions.
 
SECTION 10.10. Counterparts; Integration. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement constitutes the entire agreement and understanding among the parties
hereto and supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.
 
SECTION 10.11. Confidentiality. The Administrative Agent and each Bank agree
that they will maintain the confidentiality of, and will not use for any purpose
(other than exercising its rights and enforcing its remedies hereunder and under
the other Credit Documents), any written or oral information provided under this
Agreement by or on behalf of the Account Parties (hereinafter collectively
called "Confidential Information"), subject to the Administrative Agent's and
each Bank's (a) obligation to disclose any such Confidential Information
pursuant to a request or order under applicable laws and regulations or pursuant
to a subpoena or other legal process, (b) right to disclose any such
Confidential Information to its bank examiners, auditors, counsel and other
professional advisors and to other Banks and to its subsidiaries and Affiliates
and the subsidiaries and Affiliates of its holding company, provided that the
Administrative Agent or such Bank, as the case may be, shall cause each such
subsidiary or Affiliate to maintain the Confidential Information on the same
terms as the terms provided herein, (c) right to disclose any such Confidential
Information in connection with any litigation or dispute involving the Banks and
 
 

Credit Agreement


--------------------------------------------------------------------------------

- 68 -
 
 
the Company or any of its Subsidiaries and Affiliates and (d) right to provide
such information to participants, prospective participants or prospective
assignees pursuant to Section 10.06 or to its prospective Confirming Bank or
Confirming Bank if prior thereto such participant, prospective participant,
prospective assignee, prospective Confirming Bank or Confirming Bank agrees in
writing to maintain the confidentiality of such information on terms
substantially similar to those of this Section as if it were a "Bank" party
hereto. Notwithstanding the foregoing, any such information supplied to a Bank,
participant, prospective participant, prospective assignee, prospective
Confirming Bank or Confirming Bank under this Agreement shall cease to be
Confidential Information if it is or becomes known to such Person by other than
unauthorized disclosure, or if it is, at the time of disclosure, or becomes a
matter of public knowledge.
 
SECTION 10.12. WAIVER OF JURY TRIAL. EACH OF THE ACCOUNT PARTIES, THE
ADMINISTRATIVE AGENT AND THE BANKS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
SECTION 10.13. Joinder and Termination of Subsidiary Account Party.
 
(a) Any direct or indirect wholly-owned Subsidiary of the Company that is
organized, licensed or regulated under applicable law as an insurance or
reinsurance company may, with the consent of the Company, become a party to this
Agreement as an Account Party by delivering an executed Subsidiary Joinder
Agreement, substantially in the form of Exhibit F hereto, to the Administrative
Agent for acceptance by it (which shall promptly notify the Banks), provided
that on and as of the date of acceptance of such Subsidiary Joinder Agreement by
the Administrative Agent (i) no Default shall have occurred and be continuing,
(ii) each of the representations and warranties contained in this Agreement
(other than the representations and warranties set forth in Sections 4.04(e) and
4.05 as to any matter which has theretofore been disclosed in writing by the
Account Parties to the Banks) shall be true with the same force and effect as if
made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date), (iii) such Subsidiary Account Party shall be deemed to have appointed the
Company as its authorized agent pursuant to Section 10.09(b) to accept service
of any and all process which may be served in any suit, action or proceeding of
any nature in any federal or New York State court sitting in New York City
arising out of or relating to this Agreement or any other Credit Document or the
transactions contemplated hereby and (iv) such other documents as the
Administrative Agent shall reasonably request, which may include opinions of
counsel and other documents that are consistent with
 

Credit Agreement


--------------------------------------------------------------------------------

- 69 -
 

 conditions set forth in Section 3.02, each in form and substance satisfactory
to the Administrative Agent.
 
(b) The Company may, at any time at which a Subsidiary Account Party shall not
be an Account Party with respect to an outstanding Letter of Credit and which
shall have no unpaid LC Disbursements or unpaid interest on any LC
Disbursements, terminate such Subsidiary Account Party as an Account Party
hereunder by delivering an executed notice thereof, substantially in the form of
Exhibit G hereto, to the Administrative Agent (which shall promptly notify the
Banks). Immediately upon the receipt by the Administrative Agent of such notice,
all commitments of the Banks to issue Letters of Credit for the account of such
Subsidiary Account Party and all rights of such Subsidiary Account Party
hereunder, shall terminate and such Subsidiary Account Party shall immediately
cease to be an Account Party hereunder; provided that all obligations of such
Subsidiary Account Party as an Account Party hereunder arising in respect of any
period in which such Subsidiary Account Party was, or on account of any action
or inaction by such Subsidiary Account Party as, an Account Party hereunder
shall survive such termination.
 
SECTION 10.14. USA PATRIOT Act. Each Bank hereby notifies the Account Parties
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), such Bank may be required to obtain,
verify and record information that identifies the Account Parties, which
information includes the name and address of the Account Parties and other
information that will allow such Bank to identify the Account Parties in
accordance with said Act.
 

Credit Agreement


--------------------------------------------------------------------------------

- 70 -
 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
LINCOLN NATIONAL CORPORATION




By: /s/ Frederick J. Crawford
Name: Frederick J. Crawford
Title: SVP & Chief Financial Officer




By: /s/ James E. Cruickshank
Name: James E. Cruickshank
                        Title: 2nd Vice President and Assistant Treasurer


U.S. Federal Tax Identification No.: 35-1140070
 


Centre Square, West Tower
1500 Market Street, Suite 3900
Philadelphia, PA 19102-2112
Attention: Treasurer's Office
Tel: (215) 448-1435
Fax: (215) 448-3954

Credit Agreement


--------------------------------------------------------------------------------

- 71 -
 



SUBSIDIARY ACCOUNT PARTIES


LINCOLN NATIONAL REINSURANCE
COMPANY (BARBADOS) LIMITED




By: /s/ James E. Cruickshank
Name: James E. Cruickshank
Title: Treasurer


U.S. Federal Tax Identification No.: 35-1716060
 


THE LINCOLN NATIONAL LIFE INSURANCE
COMPANY




By: /s/ Douglas N. Miller
Name: Douglas N. Miller
Title: Senior Vice President


U.S. Federal Tax Identification No.: 35-0472300
 


LFG SOUTH CAROLINA REINSURANCE COMPANY




By:  /s/ James E. Cruickshank
Name: James E. Cruickshank
Title: Treasurer


U.S. Federal Tax Identification No.: 20-3743123
 

Credit Agreement


--------------------------------------------------------------------------------

- 72 -
 



 
LINCOLN REINSURANCE COMPANY OF BERMUDA, LIMITED




By: /s/ Frederick J. Crawford
Name: Frederick J. Crawford
Title: President



Credit Agreement


--------------------------------------------------------------------------------

- 73 -
 

BANKS


JPMORGAN CHASE BANK, N.A.,

   
individually and as Administrative Agent





By: /s/ Heather Lindstrom
Name: Heather Lindstrom
Title: Vice President


Address for Notices (for the Administrative Agent):


JPMorgan Chase Bank, N.A.
1111 Fannin Street
10th Floor
Houston, Texas 77002-8069
Attention: Loan and Agency Services
Tel: (713) 750-3560
Fax: (713) 750-2223


with a copy to:


JPMorgan Chase Bank, N.A.
270 Park Avenue
22nd Floor
New York, NY 10017
Attention: Heather Lindstrom
Tel: (212) 270-9839
Fax: (212) 270-1511





Credit Agreement


--------------------------------------------------------------------------------

- 74 -
 



BANK OF AMERICA, N.A.




By: /s/ Jamison L. Fox
Name: Jamison L. Fox
Title: Vice President

Credit Agreement


--------------------------------------------------------------------------------

- 75 -
 

THE BANK OF NEW YORK






By: /s/ Richard G. Shaw
Name: Richard G. Shaw
Title: Vice President

Credit Agreement


--------------------------------------------------------------------------------

- 76 -
 

CITIBANK, N.A.






By: /s/ Peter C. Bickford
Name: Peter C. Bickford
Title: Vice President Citibank N.A./Managing Director

Credit Agreement


--------------------------------------------------------------------------------

- 77 -
 

LEHMAN BROTHERS BANK, FSB






By: /s/ Gary T. Taylor
Name: Gary T. Taylor
Title: Senior Vice President

Credit Agreement


--------------------------------------------------------------------------------

- 78 -
 

MERRILL LYNCH BANK USA






By: /s/ Louis Alder
Name: Louis Alder
Title: Director

Credit Agreement


--------------------------------------------------------------------------------

- 79 -
 

MORGAN STANLEY BANK






By: /s/ Eugene E. Martin
Name: Eugene E. Martin
Title: Vice President, Morgan Stanley Bank

Credit Agreement


--------------------------------------------------------------------------------

- 80 -
 

UBS AG, STAMFORD BRANCH






By: /s/ Richard L. Tavrow
Name: Richard L. Tavrow
Title: Director
 
 
By: /s/ Irja R. Otsa
Name: Irja R. Otsa
Title: Associate Director

Credit Agreement


--------------------------------------------------------------------------------

- 81 -
 

WACHOVIA BANK, NATIONAL ASSOCATION






By: /s/ Joan Anderson
Name: Joan Anderson
Title: Director

Credit Agreement


--------------------------------------------------------------------------------

- 82 -
 

WILLIAM STREET CREDIT CORPORATION






By: /s/ Mark Walton
Name: Mark Walton
Title: Assistant Vice President




 

Credit Agreement


--------------------------------------------------------------------------------

 
 


SCHEDULE I


Commitments






Banks
Commitment ($)
   
JPMorgan Chase Bank, N.A.
100,000,000
Bank of America, N.A.
100,000,000
The Bank of New York
100,000,000
Citibank, N.A.
100,000,000
Lehman Brothers Bank, FSB
100,000,000
Merrill Lynch Bank USA
100,000,000
Morgan Stanley Bank
100,000,000
UBS AG, Stamford Branch
100,000,000
Wachovia Bank, National Association
100,000,000
William Street Credit Corporation
100,000,000
TOTAL COMMITMENTS
 
$1,000,000,000
 






Schedule I (Commitments)


--------------------------------------------------------------------------------

 
 


SCHEDULE II
 
List of Restricted Subsidiaries
 
Lincoln National Life Insurance Company
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schedule II (Restricted Subsidiaries)
 
 

--------------------------------------------------------------------------------

